                                                       79D01 -2004-PL-000047                                                  Filed: 4/29/2020 11:18   PM
                                                                                                                                             Clerk
USDC IN/ND case 4:20-cv-00040-TLS-JEM        document
                             Tippecanoe Superior Court 4 filed 04/29/20 page 1 of 45
                                                                                1                                       Tippecanoe County, Indiana




STATE OF INDIANA                             )                 IN   THE TIPPECANOE SUPERIOR COURT                              1


                                             )   SS:
TIPPECANOE COUNTY                            )                 TO THE 2020 TERM

PAUL GROSSMAN,                                                         )

        Plaintiff,                                                     )

                                                                       )

        V.                                                             )
                                                                           79D01-2004-PL-
                                                                       )

                                                                       )

MADISON NATIONAL LIFE                                                  )            Jury Trial   Demanded
INSURANCE COMPANY,                                                     )

        Defendant.                                                     )




                                                   VERIFIED COMPLAINT

          Comes now Plaintiff Paul Grossman and for his Veriﬁed Complaint                               against Defendant


Madison National Life Insurance Company (“Madison”),                           alleges   and     states that:


          1.          Plaintiff is a resident          0f Tippecanoe County, Indiana.


        2.            Defendant        is   a Wisconsin Corporation with        it   principal place of business 1241


John Q.    Hammons Drive,              Madison, Wisconsin, 53717.

          3.          Plaintiff was         an employee 0f Tippecanoe County from                May 21, 2014      t0


December        14, 2016.


        4.           As   a County employee he             was covered under a Group Long Term                  Disability


Insurance policy (“Policy”) issued by Defendant.                     A true and accurate copy 0f the policy is
attached hereto as Exhibit A.


          5.          The Policy provided coverage              for long term disability (“LTD”).           Under the policy

a “disabled” person            is   entitled t0 receive    LTD disability payments.

          6.          On 0r about November               16, 2016, at a time   when the    insurance policy        was   still     in


full force     and   effect,    and Plaintiff was covered under the policy, Plaintiff became unable                      t0
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 2 of 45


perform the material duties of his job because of physical disease and injury meeting the

definition of “Disabled” under Section VIII of the Policy.

        7.     Defendant made long term disability payments to Plaintiff beginning in January

2017.

        8.     Plaintiff submitted additional documentation supporting his continued physical

impairment to assist Defendant in it periodical review of his eligibility for LTD.

        9.     Plaintiff provided voluminous medical documentation detailing his physical

limitations due to his medical diagnosis as well as statements from his treating physicians. The

consensus of these opinions was he is unable to work and would likely not be able to work for

the foreseeable future.

        10.    On or about January 25, 2019, Plaintiff received notice that Defendant was

terminating his LTD payments and premium wavier (“Denial”). A true and accurate copy of the

Denial is attached hereto as Exhibit B.

        11.    The purported basis for denying payment of LTD is that Plaintiff is “capable of

performing the material duties of your any occupation [sic].”

                                 COUNT I-Breach of Contract

        12.    Plaintiff incorporates the facts and allegations in recital paragraphs 1-11 as if fully

restated herein.

        13.    Defendant breached its contract of insurance with Plaintiff by:

               a. Failing to investigate and review medical documentation submitted by Plaintiff

in support of his claim;

               b. Denying Plaintiff’s legitimate claim for long term disability payments; and

               c. Denying Plaintiff benefits as outlined in the contract.




                                                 2
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 3 of 45


          14.   Plaintiff has been damaged by Defendant’s breach.

          15.   Plaintiff has performed all conditions precedent to recover under the contract and

has not excused Defendant’s non-performance.

          WHEREFORE, Plaintiff Paul Grossman requests judgment against Defendant in the

amount due to him under the terms of the contract, prejudgment interest, costs, and all other just

relief.

                COUNT II- Breach of Insurer’s Duty of Good Faith

          16.   Plaintiff incorporates the facts and allegations in recital paragraphs 1-15 as if fully

restated herein.

          17.   Defendant has a legal duty to deal with Plaintiff in good faith.

          18.   Defendant’s action of terminating LTD payments and denial of continued

coverage constitute a breach of its duty of good faith.

          19.   Defendant:

                a. Failed to adequately evaluate Plaintiff’s medical condition prior to terminating

his LTD payments;

                b. Denied his claim for LTD without conducting a reasonable investigation based

upon all available information;

                c. Recklessly disregarded Plaintiff’s medical records and opinions of Plaintiff’s

treating physicians in concluding he was able to gainfully employed.

          20.   Plaintiff is entitled to recover from Defendant the value of the long-term disability

payments from the date of denial to the date of trial, plus his attorney fees and exemplary

damages.




                                                  3
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 4 of 45


            WHEREFORE,           Plaintiff Paul   Grossman requests judgment      against Defendant          Madison

National Life Insurance           Company   for the value   0f the long—term disability payments, plus


reasonable attorney fees and exemplary damages, plus the costs of this action,                     all   without relief


from valuation and appraisement laws, and              for all other just   and proper   relief.




I   afﬁrm, under the penalties for perjury, that the foregoing representations are                 true.


Paul Grossman (Apr 28, 2020)


Paul Grossman



This instrument prepared by:
Kyle Dietrich
Attorney #33920-79
REILING TEDER & SCHRIER, LLC
Renaissance Place, Sixth Floor
250 Main         Street, Suite   601
P.   O.   Box 280
Lafayette,        IN 47902-0280
Telephone: (765) 423-5333
Facsimile: (765) 423-4564
E-mail:       kd@rtslawﬁrm.com
                              79D01 -2004-PL-000047                            Filed: 4/29/2020 11:18   PM
                                                                                                 Clerk
USDC IN/ND case 4:20-cv-00040-TLS-JEM       document
                             Tippecanoe Superio r Court
                                                    1   4 filed 04/29/20 page 5 of 45
                                                                             Tippecanoe County Indiana




        CERTIFICATE OF INSURANCE

           GROUP LONG TERM                              DISABILITY
                               INSURANCE


                                TIPPECANOE COUNTY
                                LAFAYETTE, INDIANA
                              NON«SAFETY EMPLOYEES




                              Administered   by:-

                              NA'E‘IONALEE'INSLH‘MNCE
       USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 6 of 45

                        MADISON NATIONAL LIFE INSURANCE COMPANY, INC.

                              1241 John Q.   Hammons   Drive   -
                                                                   Madison,   W1 53717


                              GROUP LONG TERM DISABILITY INSURANCE
                                    CERTIFICATE OF COVERAGE


                                                       No coverage     under" the   Group Policy   1's
                                                                                                         in effect until
The Group Policy has been issued to the Policyowner.
approved in writing by Madiso n Nationa l Life Insurance Company, Inc.

                                                      ty insurance coverage under the Group
                                                                                             Policy and join the
The Employer must apply for group long term disabili
Policyowner by submitting a completed Joinder Agreem
                                                        ent and agreeing t0 pay premiums. The Group Policy
                                                ons. The options and variables we have approv
                                                                                               ed for the
contains numerous optional and variable provisi
                                                            in the Joinder Agreement and the Certiﬁcate(s)
                                                                                                           of
Employer’s coverage under the Group Policy are contained
Coverage. Only those provisions of the Group Policy
                                                      which appear in the Joinder Agreement and   the

             of Coverage will apply to the Employ  er’s coverage under the Group Policy. A11 provisions 0n this
Ccrtiﬁcate(s)
                                                             e‘
and the following pages are part ofthe Certiﬁcate 0f Coverag

                                                                 ofﬁce ofthe Policyholder. The Certiﬁcate
The Group Policy 1's on ﬁle and available for review at the main
                                                                  to you. This certiﬁcate is not an insurance
summarizes and explains the parts ofthe Group Policy that apply
                                           n the Group Policy and the Certiﬁcate, the Group Policy will
                                                                                                         control.
policy. In the event ofany conﬂict betwee

                                                          provided t0 you under the Group Policy.
This Certiﬁcate replaces any other Certiﬁcates previously

                                                               terms “you” and “your” mean the Eligible Person.
Unless deﬁned differently within aparticular provision, the
                                                                                         terms appear with their
“We”, “us” and “our” mean Madison National Life Insuran Company. Other deﬁned
                                                              ce
                                                   headings appear in quotation marks.
initial letters capitalized. References to section



                     MADISON NATIONAL LIFE INSURANCE COMPANY, INC.


                                                         By



                                                           max
                                                         Larry R. Graber
                                                         President




                                                   1
  GLDLC200-(12106)
     USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 7 of 45


                                                            TABLE OF CONTENTS
                                                                                      b3


SCHEDULE OF BENEFITS
                                                                                      UI




                                                                                       NU

1.            ILNSURING   CLAUSE................
                                                                                      '\D

II.
                                                                                      10
III.          BECOMING INSURED......
IV.           WAIVER 0F PREMIUM"                   ..




              WHEN YOUR INSURANCE ENDS..
              RULES FOR TRANSFER OF EMPLOYEES FROM PRIOR PLAN”
              REINSTATEMENT 0F COVERAGE


              CUMULATIVE ELIMINATION PERIOD
              RECURRENT DISABILITY
              WHEN LTD BENEFITS END



              DEDUCTIBLE INCOME...
               BENEFITS AFTER INSURANCE ENDS OR IS CHANGED"
               EFFECT OF NEW DISABILITYHHHHHH                .   .   .   .




               EXCLUSIONS...
 XVIII.        LIMITATIONS"
     XIX.      RESPONSIBILITIES OF DISABLED INSURED PERSONS.
               CLAEMS.                   ...




               RIGHT TO REIMBURSEMENT"
     XXII.     SUBROGATION............

     XXIII-

     XXIV.
               INCONTESTABILITY PROVISIONS
               CLERICAL ERROR AND MSSTATEMENT                                    .




     XXVII.

     XXVIII.   TERMINATION OR AMENDMENT OF TI-IE GROUP POLICY AND EMPLOYER COVERAGE
     XXIX.     REHABILITATION BENEFIT
               SURVIVOR BENEFITWW                  .    .




                                                                             2
      GLDl-OEDO-UZUS)
      USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 8 of 45


                                          SCHEDULE 0F BENEFITS

Employeds):                                        Tippecanoe County


Plan Number:                                        1274


Original Plan Effective Date:                      November        1,   2009


Beneﬁts Revised Date:                               June   1,   20 15


Eligible Class:                                     Class 01: Non—Safety Employees


Employer Premium Contribution:                      100%

Elimination Period:                                 90 Consecutive Calendar Days


Minimum Hourly Work chuirement:                     30 hours per week


Waiting Period:                                     30 days


Evidence of Insurability:                           Required for Late Enrollees, Increases and amounts
                                                    exceeding the Guarantee Issue


Employee   Eligibility Data:                        Upon completion 0fthe Waiting          Period


Minimum Participation      Requirement:             100%

Leaves and Sabbaticals:                             Coverage with premium payment while 0n FMLA leave;
                                                    Coverage with premium payment for up to 12 months
                                                    while 011 paid or unpaid Leave ofAbsence.


Deﬁnition of Disability:                            Zero Day


Own   Occupation Period:                            24 months following the Elimination Period


Any Occupation     Period:                          From     end ofthe Own Occupation Period
                                                            the                                      to the   end
                                                    0f the Maximum Beneﬁt Period.


Cumulative Elimination Period:                      90 out of 180 consecutive calendar days


Recurrent Disability:                               6 months


Predisability Earnings:                             Base Pay only


Maximum Monthly Covered         Salary:             $1 1,250


LTD   Beneﬁt Percentage:                            60%

Maximum Monthly       Beneﬁt:                       $6,750


Guarantee Issue:                                    $6,750


Minimum Monthly       Beneﬁt:                       Lesser of $100 or          10% of Gross LTD Beneﬁt
  USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 9 of 45



Maximum Beneﬁt    Period:




                                        _  Disablement




                                                   64
                                                   6S
                                                               2—4/2    ears




                                        First 12   months of Disability with Work Earnings
Work   Incentive Period:

                                        Full    Family
Social Security Integration:

                                        General Freeze
Freeze Type:

                                         3/12
Pre-existing Condition Exclusion:


 Mental Disorder Limitation:
                                         Two years unless hospital conﬁned

                                         Two years unless   hospital   conﬁned
 Substance Abuse Limitation:

                                         Monthly
 Claim Payment Method:

                                         Included
 Rehabilitation Beneﬁt:

                                         Included
 Survivor Beneﬁt:
                                                                                   Rev.   EHGHS
 GLDIcamumm
     USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 10 of 45


                                                                               DEFINITIONS

Active   Work       and Actively at              Work          are    deﬁned    in Section   II.



                                                                                                                 training, or experience regardless    of
Any Occupation means any job                       for     which you are quaiiﬁed by education,
whether you are working in that 0r another occupati 0n.


Contributory means that you pay                          all   or a portion ofthe        premium      for insurance.


                                                          Index for Urban             Wage Eamers and         Clerical   Workers published by the United
CPI-W means the Consumer Price                                                                                                                     Where
                                                If the    CPI-W              discontinued or changed,         we may     use a comparable index.
States   Department 0f Labor.                                           is

required,   we   will obtain prior state approval                        ofthe new index.


Deductible Income                is   deﬁncd     in Section           XIV.


Disability and Disabled are                     deﬁned         in Section VIII.


                                                                                           in the “Schedule 0f
             means an employment classiﬁcation deﬁned by the Employer and speciﬁed
Eligible Class
                                                                            for insurance under the Group
Beneﬁts”. You must be a member 0f an Eligible Class in order to be eligible
Policy.


Eligible Person        is   deﬁned         in Section           II.



                                                                          Disabled befors LTD Beneﬁts
Elimination Period means the period oftime that you must be continuously
                                                        Elimination Period. Your Elimination Period is
become payable. No LTD Beneﬁts are payable   during the

speciﬁed in the “Schedule of Beneﬁts”.


Employee       is   deﬁned            in Section    II.




                               (including approved afﬁliates and subsidiaries) participating in the
                                                                                                    National
 Employer means an employer
 Insurance Services insurance Trust and t0 which we have assigned  a Plan Number   and  issued a Joinder

 Agreement.

 Evidence of Insurability                  is   deﬁned         in    Section   III.




         Policy with respect to the Policyowner means the group LTD insurance policy
                                                                                        issued by us t0 the
 Group
 Policyowner. Group Policy with respect to an Employer means only those    provisions  0fthe  Group Policy,
 including the options and variables requested by the Employer, that we have approved
                                                                                        for that Employer with
                                                                                                   in the Joinder
 respect to its eligible employees. The Employer’s coverage under the Group Policy
                                                                                     is described

 Agreement provided by us                   to the    Employer and identiﬁed by                    the Plan   Number.


 Gross    LTD       Beneﬁt        is    deﬁned     in Section XIII.



 Guarantee Issue            is    the   amount 0f coverage provided, up                      t0 the   Maximum Monthly Beneﬁt, which          is   not subject

 t0 Evidence 0f Insurability.


                                                                                                     direction 0f a
 Hospital means a legally operated hospital providing full-time medical care and treatment under the
                                                     nursing homes, convalescent homes, homes  for the agcd and
 full-time staff of licensed physicians. Rest homes,
 facilities   primarily affording custodial, educational, or rehabilitative care are not Hospitals.
 USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 11 of 45


                                                                                          the rate of increase in
                                                    ability Earnings adjusted annually by
Indexed Predisability Earnings means your Predis                                   the same as the Predisability
the CPI-W. During the first year
                                 of Disability, Indexed Predisability Earnings are
                                          ability Earnings are determined on
                                                                              each anniversary of your Disability
Earnings. Thereaﬂer, your Indexed Predis
                                                                                     ed Predisability Earnings
using the above method. The maximum
                                         adjustment in any year is 10%. Your Index
                                                           even if the CPI-W decreases.
may   increaseor remain the same, but will never decrease,

                                          direct result of an accident, that    is   not relaxed to any other cause, and
Injury means a bodily injuty that is the
                                                  within 90 days.
which in and of itself results in your Disability

                                              coverage has become effective under the
                                                                                      Group Policy.
Insured Person means an Eligible Person whose

                                               d into between the Policyowncr, the Emplo
                                                                                         yer and us describing
Joinder Agreement means the document entere                                                ved by us and
                                       with respect to its Employees, which has been appro
the coverage requested by the Employer
assigned a Plan Number.
                                                                                                                    after
                                                       age under the Group Policy more than 31 days
 Late Enrollee means an Employee who applies for cover
 becoming an Eligible Person.

 LTD means long tzrm disabiliw.
                                                                                 are applied to your Gross    LTD Beneﬁt as
 LTD Benefit means the net beneﬁt payment due to you aﬁer deductions Section XIII.
 provided for under the Group Policy. Your
                                           LTD Beneﬁt is calculated under

 Material Duties      is   deﬁned   in Section   II.



                                      longest period for which LTD Beneﬁts are payab
                                                                                         le for any one period of
 Maximum Beneﬁt Period means the                                                     Elimin ation Period. No LTD
 continuous Disability, whether from one or
                                            more causes. It begins at the end ofthe
                                                                                         Disabl ed. Your Maximum
 Beneﬁts are payable aﬁer the end ofthe Maxi
                                              mum Beneﬁt Period, even ifyou are    still


 Beneﬁt Period   is   speciﬁed in the “Schedule of Beneﬁts”.

                                                        oral, psychological, personality, cognit
                                                                                                   ive,        mood or stress-
 Mental Disorder means any mental, emotional, behavi                                             n of American
                                                                                          editio
 related abnormality, disorder, disturbance,
                                             dysfunction or syndrome listed in the latest

                                                          l or the International Classiﬁcatio n  of Disease.
 Psychiatric Association Diagnostic and Statistical Manua

                                                                premium   for insurance‘
  Noncontributory means the Employer pays the
                                                       entire


                                                                   Disability began.
  Own   Occupation means the regular job you held just before your
                                                                                                    changes in the
                                                   or process that produces stmctural or functional
  Physical Disease means a physical disease entity
                                                   se includes Pregnancy.
  body as diagnosed by a Physician. Physical Disea

                                             sional under the laws ofa state of the
                                                                                    United States of America, acting
  Physician means a licensed medical profes
                                                                                                ce independent of
                                                  ted by law to prescribe medications and practi
  within the scope of such license, who is permit
  supervision.

                                                                              or your Spouse, or the brother,    sister,   parent
                                                               includ you
                                                                      e
  For the purpose ofthis Group Policy, Physician will not
                               d Perso n or an Insure d Person’s Spouse.
  or child of either an Insure

                                                         Policy (with respect t0 the Employer)
                                                                                               becomes                effective.
   Plan Effective Date means the date on which the Group
                                                                                                speciﬁed under
                                                      nce an Employer and the terms of coverage
   Plan Num ber means the number used by us to refere
   that Employer’s Joinder Agreement.
      USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 12 of 45


Policyowner means National Insurance Services Insurance Trust.

Predisability Earnings          is    deﬁned     in Section XII.



Pre—existing Condition           is   deﬁned     in Section    XVII.


Pregnancy means your pregnancy,                   childbirth, or related   medical conditions, including complications 0f
pregnancy.

                                                                         in effect                                      the day immediately
Prior Plan means an Employer’s group long term disability insurance plan
                                                                                                                  011


preceding the Plan Effective Date under this Group Policy.


Proof of Loss      is   deﬁned    in Section      XX.

Regular Care 0f a Physician means:
    l. thal you personally Visit a Physician as frequently as                      is   medically required according to standard medical
            practice, but in   n0     event less than annually, t0 effectively            manage and     treat   your disabling condition(s);
    2.      that your Physician   rendering appropriate treatment and care for the disabling conditi0n(s) which
                                       is

            corifonn(s) with standard medical practice and is the most appropriate for the disabling condition(s),
            according to standard medical practice; and
    3.      that you are complying with all aspects of the treatment plan prescribed by
                                                                                        the Physician.


Retirement Date means the earlier of:
    1 the date you retire as deﬁned by your Employer;
                                                                                   plan to which the Employer
   2. the date you become eligible t0 receive retirement beneﬁts under any pension
            contributes, 0r
                                            eligible t0 receive retirement    beneﬁts under any          state   or federal retirement plan or
    3.      the date    you become
            under social security law.

Spouse means a parson            to   whom you are         legally married   and from       whom you      are not legally separated.



 Substan ce Abuse means a condition listed in the latest edition of American Psychiatric Association Diagnostic
                                                                                                         code
 and Statistical Manual 0r the International Classiﬁcation of Disease within a classiﬁcation category or
 including but not limited to 291, 292, 303, 304 or 305.


 Waiting Period         is   deﬁned    in Section II      and the “Schedule 0f Beneﬁts”.


 Work Earnings means your gross monthly                       earnings from       work performed while Disabled.

 Work Eamings    include earnings from your Employer, any other employer, or self—employment and any sick pay,
 vacation pay, annual 0r personal leave pay or other salary continuation earned or accrued while working.


 If you are paid ina lump sum or on                a.   basis other than monthly,        we Will prorate your Work Earnings           over the

 period of time t0 which they apply.                If no period   of time   is   stated,  we will use a reasonable one.

 In determining your          Work     Earnings, we:
     1.     will use the ﬁnancial accounting               method you use     for   income tax purposes, ifyou use           that   method on a
             consistent basis;
            will not be limited to the taxable             income you report to the         Internal   Revenue Service;
            may   ignore expenses under section 179 ofthe               IRC       as a deduction from your gross earnings;
     Méww

            may   ignore depreciation as a deduction from your gross earnings;
            may   adjust the ﬁnancial information you give us in order to clearly reflect your                          Work Earnings.
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 13 of 45


                                                                        month, we may determine Work Eamings
                                                                                                                     b}?
If we determine that  your earnings valy substantially from month to
                                                      month period. During the Own                           you
                                                                                       Occupa  tion Period ,     will
avemging your earnings over the most recent three—                                                      d 80% of your
                                         e Work   Earnin  gs over the last three months equal or excee
no longer be Disabled when your averag                                                               d Predis abiﬁty
                                              are capable of earning 80% or more     of your  Indexe
Indexed Predisability Earnings, 0r when you                                                            Work   Earnin gs
                                                     will no longer be Disabled when your     averag e
Earnings. During the Any Occupation Period you
                                               ,
                                                                                        gs, or when  you  are capabl  e
                                                           Indexed Predisability Earnin
over the last three months equal or exceed 80% of your
                                                       y Earnings.
of earning 80% 0r more of your Indexed Predisabilit

szcaooumsym
          USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 14 of 45



                                                      I.        INSURING CLAUSE

A.   If youbecome Disabled while insured under the Gfoup Policy, we will pay
                                                                             LTD Beneﬁts according to the
                                                               aﬁer we receive satisfactory Proof 0f Loss.
     terms of your Employer’s coverage under the Group Policy,

GLDl-CBOO-U 2MB)


                                             II.           ELIGIBILITY FOR INSURANCE

                                                            must be an Eligible Person.                    An   Eligible Person   is
A. To be eligible for insurance under the Group Policy, you
   an Employee who has met the following requirements:

                                                                                                         Employer as a member of
     l.     You must be an Employee. Employee means an individual who works                    for the
                                                                        for Social             Security and tax withholding
            an Eligible Class who is reported on the Employer’s records
            purposes.


     2.     You must be a citizen       or legal resident of the United States 0r Canada;


     3.     You must be    Actively at     Work and        capable of sustained Active Work.

                                                                                        Duties 0f your Own
            a)   Active Work and Actively at Work mean performing all the Material
                 Occupation at your Employer’s usual place 0f business, and satisfying the
                                                                                           Minimum Hourly Work
                                                                                                     or vacation days,
                 Requirement. Actively at Work will include regularly scheduled days off, holidays,
                 so long as   you   are capable     of Active   Work on   those days.


                 Minimum Hou rly Work Requirement means the work hours                    over a given time period that are
            b)
                 required 0f you by your Employer in order to be eligible for coverage.
                                                                                                   Your Minimum Hourly Work
                 Requirement is speciﬁed in the Schedule 0f Beneﬁts.

                                                                                             national economy of those
            c)     Material Duties means the duties generally required by employers in the
                                                                                            omitted. In n0 event will
                   engaged in a particular occupation that cannot be reasonably modiﬁed 0r
                   working an average of more   than 40 hours per week  be considered a Maierial Duty.


                                                                                               member 0fthe armed      forces 0f any
      4.    You     cannot be a    paI‘L-time,   temporary or seasonal employee, full-time
            country, leased employee 0r independent contractor.

                                                                                                    must be
                              your Waiting Period. Waiting Period means the period of time that you
      p
      3.    You must     satisfy
             Actively at Work as an Employee before your coverage may become   effective. Your Waiting Period                     is


             speciﬁcd in the “Schedule of Benefits”.

 GLDl-CTOO-{12/UB.)


                                                      III.      BECOMING INSURED

 A, To become an Insured Person under the Group Policy, you must be an Eligible Person and
                                                                                           meet the following
    requirements as each may apply:


       l,    If Evidence of [nsurability is required, you must provide such Evidence of Insurability and be approved
             for coverage by us. The Schedule of Beneﬁts speciﬁes when Evidence of Insurability
                                                                                                    is required.




       2.    Evidence 0f Insurability.
             a) Providing Evidence 0f Insu rability means
                                                              that an applicant must:
                                                                      application and return the original application to us
                 (1) complete and sign our Evidence 0f Insurability
                     no later than 60 days from the date of signing; and
                                                                   applicant’s health; and
                 (2) authorize us t0 obtain information about the




  GL01_0800-(1m6)                                                         9
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 15 of 45


                                                                                     include diagnostic testing; and
                (3)   undergo a physical examination, if required by us, which may
                                                                                            that we may reasonably
                (4)   provide any additional information about the applicant’s insurability
                      require.


                                                                         provide Evidence of Insurability, you will be
          b)    If you, your Spouse or your dependents are required to
                 responsible for all costs associated with providing Evidence
                                                                              of Insurability.


                 In each case where Evidence of Insurability is required:
                                                                           we base Our decision whether to approve
          c)
                                                                                  process. Ifwc learn that the
                 coverage on the infonnation provided during the underwriting
                                                           was   incorrect, or that relevant infomation was omitted,                  we
                 information relied on to approve coverage
                      retroactively rescind caverage and deny  claims.
                 may
                                                                                                                 remit the
    3.    Ifthc insurance you wish to obtain          is   Contributory insurance, you must apply in writing and
          required premiums.


B. Eﬁ'ective Dale of Your Insurance


    I.    Initial   Enrollment
                                                                                       or which is subject to Evidence of
          a)     Noncontributory insurance not subject to Evidence of Insurability,
                 lnsurability and has been approved by us, becomes
                                                                       effective on the date you become an Eligible
                                                                                                then later wish to
                 Person If, however, you initially waive participation in such coverage and
                                                                                 Evidence  of Insurability.
                 participate, you will be treated as a Late Enrollee, subject to

                                                                                      eﬁ‘ecﬁve on the ﬁrst day ofthe
          b)     Contributory insurance subject to Evidence of Insurability becomes
                                                                                   of Insurability is approved by us,
                 month immediately following the month in which your Evidence
                                                                                      coverage becomes effective on
                 except that if such approval occurs on the ﬁrst day of a month, such
                 that day.

                                                                                           that you apply prior to, or
           c)     Contributory insurance not subject to Evidence of InSurabiIity. Provided
                                                                                          not subject to Evidence of
                  within 31 days of becoming an Eligible Person, Contributory insurance
                                                                                     Person. Ifyou do not apply for such
                  Insurability becomes effective on the date you become an Eligible
                  coverage prior to, or within 31 days of becoming an Eligible Person
                                                                                       and subsequently wish Io obtain
                  coverage, you will be a Late Enrollee, subject to Evidence of Insurability.


     2.    Increases in Existing Coverage and Late Enrollee Applications
           a) Where Evidence of Insurability is required,
                                                           increases of existing coverage and Late Enrollee
                                                                                         following the month in which
               applications become effective on the ﬁrst day of the month immediately
                                            is approved     us, except that if such approval occurs on the
                                                                                                           ﬁrst day of
                  your Evidence of Insurability           by
                  a month, such coverage becomes effective on that day.

                                                                                                           aﬁecﬁve on
           b)     Where Evidence of InSurability is not required, an increase of existing coverage becomes
                  the date that you become eligible for such covexagc.


                                                               Work due to a Disability on the day before the      scheduled
     3.    If you arc incapable of sustained Active
           effective date        of your   insurance, such insurance will not   become   effective until the   day aﬁer you are

               capable of sustained Active       Work and complete one day of Active Work         as an Eligible Person.

                                                                                                                     Rev. 051011’10
 GLDI-CBOD-HZIUE)



                                                    IV.       WAIVER OF PREMIUM
 A. Premium payments are required during the Elimination Period.
                                                                 However, payment ofpremium is waived
    while LTD Beneﬁts are payable. Upon your return to Active  Work, premium payments will again be payable.

 GLDmsoam/oe)



                                                                10
           USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 16 of 45



                                           V.          WHENYOUR INSURANCE ENDS
                                       This provision applies 1:0 you if you are not Disabled.

                                          this section, your coverage will cease
                                                                                 0n the earliest of the following
A. Except as otherwise provided for under
      dates:
      l.    the date your Employer's coverage under tho
                                                                         Group Policy terminates;
      2.    the date you cease to be an Eligible Person;
      3.    the date that yourpremium payment is not paid when required;
            the date you become eligible for coverage under
                                                            another group long-term disability policy;
      4.
                                                                                               next contract                       year,   the-
            if you are a contract employee not returning
                                                          to work as an Eligible Person the
      5.

            earlier      ofthc following:
            a)      the date    you become employed with another employer;
            b)      your Retirement Date;
            c)      expiration of the current contract year;
      6.    your Retirement Date.


B. Approved        FMLA Leave of Absence Contributory or Noncoutributory Coverage
                                                       -

                                                                                          period required by the
                                                               until the later 0f the leave
       1.   If you are on a FMLA leave, coverage will continue
                                                                      or the leave period required by applicable
            Federal Family and Medical Leave Act of 1993, as amended,
             state   law, provided that:
                                                                                      the Employer which includes the
             a)     we  receive written notice in advance of a leave approved by
                                                                                   covered salary; and
                    beginning and ending dates ofthe leave and the amount ofyour
                    FMLA    leaves 0f absence and the right t0 continue coverage during                    FMLA
                                                                                                leaves are available to all
             b)
                    Employees in the same Eligible Class under the Group Policy;  and

             c)     the   Employer remits the required premium             for coverage.


                                                                                      during a FMLA leave subject t0 all
             The Elimination Pen'od can be satisﬁed and beneﬁts may be payable
             other contract provisions. The beneﬁt will be based 0n the lesser
                                                                                   of your earnings in effect on your last

             full day 0f Active Work
                                      pn'or t0 the leave, or the salary for which premium was paid.


                                                                    coverage will continue subject to the following:
 C.    Paid Leave ofAbsence. If you are on a paid leave of absence,
       1. Noncontributory coverage
           a) Coverage will continue provided that:
              (l) we receive written notice in
                                               advance of a leave approved by the Employer which includes the
                                                                                                 and
                  beginning and ending dates ofthe leave and the amount ofyour covered salary;
                                                                                                     are available to                         all
                     (2) paid leaves0f absence and the right t0 continue coverage during paid leaves
                         Employees in the same Eligible Class under the Group Policy; and
                     (3) the Employer remits the required premium
                                                                  for coverage.


                                                                                                      beneﬁts will not begin
             b)      The Elimination Period can be satisﬁed dun'ng a paid leave 0f absence, but
                                                       Elimination Period or the date the paid leave was scheduled to end. In
                     until the later of the end of the
                     the event a beneﬁt     is   payable,   it   will be based   on the   lesser   of your earnings in effect on your   last full

                                      Work   prior to the paid leave 0f absence, or the salary for which            premium was   paid.
                     day of Active

                                                                                                     scheduled to end, coverage
               c)    Unless you return to acu've, eligible status on or before the date ths leave is
                                                                                                            is scheduled to end
                     extended during a paid leave will terminate on the earlier 0f the date the paid leave
                     0r 12 months from the date the paid leave began.


               Contributory Coverage
               a)    Coverage will continue provided             that:
                                                                                                      the Employer which
                     (l)   wereceive written notice in advance of a paid leave 0f absence approved by
                                                                                      amount of your covered salary; and
                         includes the beginning and ending dates of the leave and the
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 17 of 45

                                                                                                       of absence are
                                            e and the  ﬁght to continue coverage during paid leaves
               (2) paid leaves of absenc
                   availab le to all Employ ees in thesame Eligible Class under the Group Policy; and
                                                                             er without interruption and the Employer
               (3)   you continue to pay the required premium to the EmpIOy
                     continues to remit premium to us on your behalf.

                                                  satisﬁed during a paid leave of absence, but
                                                                                                 beneﬁts will not begin
         b)    The Elimination Period can be                                                                   to end. In
               until the later of the end of the Elimination
                                                             Period or the date the paid leave was scheduled
                                                                   the lesser of your earnings in effect on your
                                                                                                                 last full
               the event a beneﬁt is payable, it will be based on
                                                                                      for which premiu  m was paid.
               day of Active   Work prior to the paid leave of absence, or the salary


                                                                         the date the paid leave of absence is schedu
                                                                                                                      led
               Unless you return to active, eligible status on or before
                                                                                        te on the earlier ofthe date the
                                                          leave of absence will termina
               to end, coverage extended during a paid
                                                                                                                 e began,
               paid leave of absence is schedu led to  end or 12 months from the date the paid leave of absenc

               or the date you       fail to       pay the premium as required.
                                                                                                                                 and
               If you choose not to continue coverage or your
                                                              coverage terminates during a paid leave of absence
         d)
                                                                              as a Late Enrollee and be required to
               you subseq uently wish to obtain coverage, you will be treated
                   provide Evidence of Insurability.

                                                                                                        will continue Subject to the
D. Unpaid Leave of Absence
                                               -   If   you are on an unpaid leave of absence, coverage
   following:
   1.    Noncontributory Coverage
         a)  Coverage will continue provided that:
                                           in advance of an unpaid leave of absence approv
                                                                                            ed by the Employer
             (1) we receive written notice
                                                                             leave of absence and the amount of
                 which includes the beginning and ending dates of the unpaid
                          your covered salary; and
                                                           n'ght           to continue   coverage during unpaid leaves of absence are
                   (2)    unpaid leaves of absence and the
                                                            same Eligible Class under the Group           Policy;   and
                          available to   all   Employees       in the

                   (3) the     Employer remits the require premium for coverage.
                                                          d


                                                                              . 1f you become Disabled during such leave,
          b)       No  beneﬁts are payable during an unpaid leave of absence
                                                                              leave of absence was scheduled to end. The
                   the Elimination Period will begin on the date the unpaid
                   beneﬁt will be based on the lesser of your earnings in effect
                                                                                 on your last full day of Active Work prior
                   to the unpaid leave ofabsence, or the salary
                                                                for which premium was paid.


                                                                               the date the unpaid leave of absence is
                   Unless you return to active, eligible status on or before
                                                                               of absence will terminate on the earlier of
                   scheduled to end, coverage extended during an unpaid leave
                   the date the unpaid leave of absence is scheduled to
                                                                        end or 12 months ﬁom the date the unpaid leave
                    of absence began.


    2.    Contributory Coverage
          a) Coverage Will continue provid
                                           ed that:
                          we receive written notice in advance of an unpaid leave
                                                                                   of absence approved by the Employer
                    (l)
                                                                                        the amount of your covered salary;
                          which includes the beginning and ending dates ofthe leave and
                           and


                           unpaid leaves of absence and the right            to continue   coverage during unpaid leave of absence are
                    (2)
                                                                                                        and
                           available to   Employees in the same Eligible Class under the Group Policy;
                                          all
                                                                                     without interru ption and the Employer
                    (3)    you continue to pay the required premium to the Employer
                           continues to remit premium to us on your behalf.

                                                                                                  become Disabled during such leave,
                                                                                              If you
              b)    No beneﬁts are payable during an unpaid leave of absence.                                            to end. The
                    the Elimination Pen'od will begin on the date              the unpaid leave of absence was scheduled




                                                                              12
     USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 18 of 45


                                                                               on your last full day of Active                      Work prior
                 beneﬁt will be based on the lesser 0f your earnings in effect
                                                               for which premium  was paid.
                 to the unpaid leave 0f absence, or the salary

                                                                                 the date the unpaid leave of absence is
           c)        Unless you return to active, eligible status on or before
                     scheduled to end, coverage extended during an unpaid  leave 0f absence Will terminate on the earlier of
                                                                          end 0r 12 months From the date the unpaid leave
                     the date the unpaid leave of absence is scheduled to
                     of absence began, or the date you        fail   to pay the   premium       as required.

                                                                             tem1in-ates during an unpaid leave of absence
           d)        If you choose not to continue coverage or your coverage
                                                                                treated as a Late Enrollee and be required
                     and you subsequently wish to obtain coverage, you will be
                     to provide   Evidence ofInsurability.
                                                                                                                              Rev. 05:01:10
GLDI-cmoa-ums)

                          VI.       RULES FOR TRANSFER OF EMPLOYEES FROM PRIOR PLAN
                                                            Prior Plan on the day before the Plan Effective Date,
A. If you were eligible for insurance and insured under the
                                                                meeting the Active Work requirement under
   you can become insured on the Plan Effective Date without
     Section II.A.3.

B. The      LTD         Beneﬁt                   monthly beneﬁt that would have been payable under the terms of
                                  will be the lesser of the
                                                                    as determined under the other provisions of this
     the Prior Plan if it had remained in force, or the LTD Beneﬁt
                                                              you under the Group Policy if any beneﬁts are payable
     Group Policy. However, no beneﬁts will be payable     to

     to   you under the Prior          Plan.

                                                                                                      under the
C.   Ifyou were                       under the Prior Plan for more than 31 days but were not insured
                          eligible for insurance
                                                                  approved by us    become  insured.
     Prior Plan, you must provide Evidence oflnsurability and be
                                                                                 to


                                                                              coverage period for determining
D.   Continuation of Coverage and Pre—existing Conditions. In calculating the
                                                                               period of continuous coverage
     Whether the Pre-existing Condition Exclusion applies, we will include any
                                                                                    the Group Policy.
     under the Prior Plan immediately preceding the date you became insured under

GLDi—cnoo—mm)

                                                VII.   REINSTATEMENT 0F COVERAGE

A. Ifyour coverage ends, you                   may become     covered again as an Insured Person, subject to the following:

                           be an Eligible Person and coverage ends, and then you return to Active Work
                                                                                                         with the
     1.     If you cease to
                             within 12 months,  the Waiting Period will be waived on the ﬁrst day of your retum to
            Employer again
            Active Work and you will not have to provide Evidence of Insurability. If you
                                                                                            become covered again
            under this paragraph, the Pre-existing Condition Exclusion will be applied as ifthere
                                                                                                  had been I10 gap in
            coverage.

     2.     Ifyour coverage ends because you fail to make the required contribution while
                                                                                          on an approved Family
            Medical Leave Act (FMLA) leave of absence, and then you    return to Active Work  and enroll for coverage

            within 31 clays of the earlier of:
            a) the end ofthe period of leave you and your Employer
                                                                     agreed upon; or
            b) the end of the 12 week period following the date your leave began,
            then the Waiting Period will be waived and you will not have to provide Evidence
                                                                                              of Insurability. If you
                                                                                     Exclusion applies, such
            become covered again under this paragraph and a Pre—existing Condition
                Exclusion will be applied as ifthere had been no gap in coverage.

                1n all other cases, if your coverage ends because            you    fail   t0   make   the required contribution, you must
      3.
                provide Evidence of Insurability to         become covered         again.


      4.        In   n0 event   will insurance coverage be retroactive.

                                                                                                                                Rev. 5K10J'15
 GLDl-C1200-(12106)
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 19 of 45



                                           VIII.    DEFINITION OF DISABILITY
                                                                                                           Period you are, as
                                                the Elimination Period and your Own Occupa
                                                                                               tion
     Disability or Disabled means that during                                                        to perform one
                                                          r, Substa nce Abuse or Pregna  ncy, unable
     a result of Physical Disease, Injury, Mental Disorde
                     Material Duties of your Own Occupation, and,
                                                                     due to such inability, your Work Earnings are
     or mom 0fthe
                                                           Eamings, and you are incapable of earning
                                                                                                       80% or more ofyour
     less than     80% ofyour Indexed      Predisability

     Indexed Predisability Eamings.

                                                          “LTD Beneﬁt                    Calculation” and “Deductible
     Your Work Earnings may be Deductible Income. See the
     Income”       sections.

                                                                                      are, as a result of Physical
 .       After your   Own Occupation Period ends, Disability and Disabled mean you
                                                             or Pregnancy, unable to perform one or
                                                                                                       more ofthc
         Disease, Injury, Mental Disorder, Substance Abuse
                                                                                                       than 80% of your
         Material Duties of Any Occupation, and,
                                                  due to such inability, your Work Earnin gs are  less

                                                             le of earning 80% or more of your   Indexe  d Predisability
         Indexed Predisability Earnings, and you are incapab
         Earnings.

                                                                           “LTD Beneﬁt   Calculation” and “Deductible
         Your Work Earnings may be Deductible Income. Sec            the

         Income”     sections.

                                                                                                             restriction or
                                                             d Person whose occupation requires a license, a
         Loss of License or Certiﬁcation. For an Insure
         loss of license does not, in itself, constit
                                                      ute a Disability.

                                                                                                               nts
                                                  m      of your Material Duties because of preventive treatme
D. Preventive Measures. Your inability to perfor any
                                                             ute a Disability.
   or other preventive measures does not, by itself, constit

                                                                           are speciﬁed in the Schedule of Beneﬁts.
E.       Your Own Occupation Period and Any Occupation Period

GLol.c1aoo-(12ma)


                                     IX.        CUMULATIVE ELIMINATION PERIOD

          1f,during the Elimination Period, you retum to Active
                                                                   Work at your Own Occupation or Any Occupation, and
                                                                            ), then only days of Disability due to
                                                                                                                   the same
          then become Disabled again ﬁom the same or a related cause(s
                                                                                                          provid ed that 90
          or a related Sickness or injury will count toward
                                                            s the satisfaction of the Elimination Period,
                                                                  ss or Injury are completed with a 180 day   pedod.
          days ofDisability due to the same or a related Sickne




                                               X.          RECURRENT DISABILITY
                                                                                                      e under the Group
     .    If you return towork for your Employer from a Disability for which beneﬁts were payabl
                                                                                                                        of
          Policy and then become Disabled again due to the
                                                              same or related cause, we will treat the separate periods
                                                             provided you are continuously insured under the
                                                                                                                Group
          Disability as one pen‘od of continuous Disability,
                                                                                                                   on
                                                              of recovery does not exceed 6 months. Beneﬁts resume
          Policy during the period of recovery and the period
          the date your Disability recurs.


                                                                   ity covered under the Group Policy and
                                                                                                            then become
     .     lfyou return to work for yeur Employer from a Disabil
                                                                   the subsequent Disabil ity as a new claim, subject to ail
           Disabled again due to an unrelated cause, we will treat
           offhe tenns ofthe Group Policy.




                                                                      14
           USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 20 of 45


                                                                                         Policy and then become
C.                   work for your Employer from a Disability covered under the Group
      If you return to
                                                                  the subsequent Disability will be treated as a
      Disabled again more than 6 months after you return to work,
      new claim, subject to all of the terms of the Group Policy.

                                                                 the Employer does not allow you to be Actively at
D. For the pulposes of this provision, if your occupation with
                                                            regularly scheduled employment break, we will
   Work for the entire calendar year due to a   seasonal or
                                                   would  have been  able to return to work had work been regularly
   consider you t0 have returned t0 work    if you
          scheduled.

GLDl—C1500—(12f06)




                                                       XI.       WHEN LTD BENEFITS END

A. Your              LTD Beneﬁts    end automatically on the earliest 0fthe following:
                                                                       '




          1.        The date you are n0 longer Disabled;
          2.        The date your Maximum Beneﬁt Period ends;
          3.        The date you die;
                                                                                             under which you become
          4.        The date you become eligible for coverage under any other group LTD plan
                    insured through employment;
                    The date you fail to provide satisfactory objective medical evidence of
                                                                                            continued Disability;
          5"
                                                                                                 other medical practitioner
          6.        The date you fail to comply with our request to be examined by a  Physician,

                    and/or a vocational 0r rehabilitation expert 0f our choice;
                                                                                            Employer, which you are able
          7.        The date you refuse t0 accept an accommodated position, offered by your
                    t0 perform, whether it is in your Own Occupation or Any
                                                                                Occupation;
                                                                                                for 6 months;
          8.        The date at Which you have resided outside 0f the United States or Canada
          9.        The date you are conﬁned in a penal 0r correctional institution 0r under house arrest;
                                                                                                  Responsibilities of Disabled
           10.      The date you fail to comply With any requirements set forth in Section XIX,
                    Insureds.
                                                    work and earn 80% ofyour Indexed     Predisability Earnings but choose not to.
           11.      The date you   are able to

 GLDI-G1600-(12zoe)


                                                       XII.      PREDISABILITY EARNINGS

                                                                               of Active Work prior t0 becoming
 A. Predisability Earnings means your earnings in effect on your last full day
                                                                                       subsequent change in your
    Disabled. Unless otherwise speciﬁcally provided for under the Group Policy, any
    earnings Will not affect your Predisability Earnings.


 B.        Methods of Calculating            Predisability Earnings


                                                                 Predisability Earnings are equal t0 your annual Predisability
                                                                                                                               Earnings
           1.        Salaried Employees.          Your monthly
                     divided by twelve.


           2.        Hourly Employees.                            your monthly Predisability Earnings will be based on your
                                              If you are paid hourly,
                                                                                          scheduled to work per month, not 1:0
                     hourly pay rate multiplied by the number of hours you are regularly
                                                                                                  Predisability Earnings are
                     exceed 173.33 hours. Ifyou do not have regular work hours, Your monthly
                                                                 worked  per month  during the preceding  12 calendar months (or
                     based 011 the average number 0f hours you
                                                                than 12 months), not t0 exceed  173.33 hours.
                     during your period 0f employment   if less



     C.    Predisability Earnings includes the following:
               1.    your base   rate   of pay.


     D. Predisability Earnings does not include the following:
        1.  commissions;
               2.    bonuses;
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 21 of 45


                     overtime pay;
                     pay for extracurricular     activities;

                     longevity pay;
                     extra duty pay;
     -pws99+w



                     supplemental pay;
                     shiﬁ differential;
                     your Employer’s contributions to your health insurance premium;
            0.       your Employer’s contributions to a Tax Sheltered Annuity (TSA);
                1.   contributions you     make through a salary reduction agreement with your Employer to;
                     a)    an Internal   Revenue Code (IRC) Section 401(k), 403(b), 408(k), or 457 deferred compensation
                           arrangements; or
                     b) an executive nonqualiﬂed deferred compensation arrangement;
                                                                                                      agreement under an
         12.         amounts contributed by you to your ﬁinge beneﬁts according to a salary reduction
                     IRC    Section 125 plan;
                                                                                               arrangement, pension plan, or
         13.         your Employer’s contributions on your behalf to any deferred compensation
                     other fringe beneﬁts;
         14.         any other extra compensation.

E.      Notwithstanding Section                  A above, in no event will your monthly Predisability Earnings exceed éither the
        monthly salary for which premiums have been paid or the                  Maximum Monthly Covered      Salary.


GLDI-C1700-(12/06)


                                                      XIII.      LTD BENEFIT CALCULATION

A. Your monthly Gross                      LTD Benefit is equal to the lesser ofyour monthly Predisability Earnings times the
         LTD              Beneﬁt Percentage, the Gross         LTD Beneﬁt Flax Amountpr the Maximum Monthly     Beneﬁt.


B.       Your monthly             LTD  Beneﬁt is equal to your monthly Gross       LTD   Beneﬁt minus monthly Deductible Income
          (subject to          the Minimum Monthiy Beneﬁt).




                                                               XIV.   DEDUCTIBLE INCOME
                                                                                                                 or which
A. Your Gross                 Benefit will always be reduced by Deductible Income which is available to you
                                LTD
                                                                        whether or not you apply for and receive such
           you arc eligible to receive as a. result of your Disability,
           payments or beneﬁts. The Deductible Income that we will subtract ﬁom your Gross
                                                                                                     LTD Beneﬁt is listed
           below.

                                                                                              all Deductible Income for
B.          To receive the full measure of income under the Gmup Policy, you must apply for
            which you may be eligible as soon as you are entitled to such beneﬁts. If you do not apply for and actively
                                        Deductible Income for which you may be eligible, we may make our own
                                                                                                                   conclusion
            pursue in good faith           all
                                                                                         good       detelmine that yOu are
                as to whether you are entitled to those beneﬁts. If we reasonably and in      faith

                entitled toDeductible Income, we will estimate the amount of those beneﬁts and    reduce the Gross LTD
                Beneﬁt by      that estimated     amount        on which we deem you were eligible to receive Deductible
                                                           as ofthe date
                Income. Integration of the estimated amount of Deductible Income that we have
                                                                                                detennined is available to
                                                                                    the appropriate application(s) and
                you will continue until you provide us with proofthat you have ﬁled
                continue to actively pursue Deductible Income.


                Each month we will determine your LTD Beneﬁt using the Deductible Income for the
                                                                                                 same monthly period,
                even if you receive the Deductible Income in another month.

                                                                                 pen'od oftime to which the Deductible
 C.             Ifyou are paid Deductible Income in a lump sum, we will use the
                Income applies. Ifno period of time is stated, we will make a reasonable estimate.
      USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 22 of 45



     We will not estimate the amount 0f Deductible Income nor reduce your Gross LTD Beneﬁt by any                     amounts
D.
                                                                                     provided that you:
           which applications or administrative appeals for Deductible Income
                                                                                 are pending,
     for
                                                 our satisfaction all Deductible Income  for which we determine you
     1.    apply for in good faith and pursue t0

           might be eligible;

                                                                            representative in the application process and
     2.        designate, at our request, an agent endorsed by us as your
                                                                                   process;
               cooperate with that representative at all stages of the application

                                                                status of all applications for Deductible   Income;
     3.        keep us infomed 0n a timely basis of the


     4.        sign a Reimbursement Agresment; and


     5.        pursue administrative appeals of Deductible Income denials.


E.   Deductible Income includes the following:


      1.       Sick pay (including donated amounts. and paid time oﬁ);

                                                                            continuation, except vacation pay, payable           1:0
     2.        Annual or personal leave pay, severance pay, or other salary
               you by your Employer;

      3.       Work Earnings      as follows:
                                                                                      “Work Incentive Period”), if the
               a)     During the ﬁrst 12 months of Disability with Work Earnings (the
                      total amount ofyour Gross LTD Beneﬁt plus the
                                                                      amount you receive from Work Earnings exceeds
                                                                                                              Earnings
                      100% of your Predisability Earnings, the amount in excess 0f 100% of your Predisability
                      will be included in Deductible     Income;


                      Upon   expiration 0f the   Work   Incentive Period,   50%   of your Work Earnings will be included in
               b)
                      Deductible Income.


      4.        Any amount you      receive 0r are eligible receive because ofyour Disability under any ofthe following:
                                                              1:0

                                                                                       determine that these amounts arc of
                a)    a Workers” Compensation Law to the extent we, at our discretion,
                      the general character as payments provided under the Group Policy
                                                                                        for Disability;

                b)    the Jones Act;
                c)    Maritime Doctrine of Maintenance, Wages or Cure;
                d)    Longshoremerfs and Harbor Worker’s Act;
                e)    any similar act or law;

      5.        The amount that you, your Spouse and children          receive or are eligible to receive because of your disability

                or retirement beneﬁts under:
                a) the United States Social Security Act;
                b)    the   Canada Pension Plan;
                c.)   the   Quebec Pension Plan;
                d)    the Railroad Retirement Act; or
                e)    any similar Plan 0r Act;

                                                                                                             are Deductible
                Beneﬁts your Spouse or a child receive or are eligible to receive because of your Disability
                Income regardless of the marital status, custody, or place of residence;

                                       receive 0r are eligible to receive because ofyour Disability under any state
                                                                                                                    disability
          6.    Any amount you
                income beneﬁt law or similar law;
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 23 of 45


                                                              Deductible Income”, any amount you receive or are
           Except as speciﬁcally excluded in “Exceptions to
           eligible to receive because of your Disability
                                                          under automobile insurance or any group insurance
           coverage;


           Retirem ent plans
                                                                                                             Disability
           a)    Any                          beneﬁts you receive or are eligible to receive because of your
                         disability or retirement
                 under your Employer’s retirement plan, including a public
                                                                             employee ietirement system, a state teacher
                 retirement system, or a plan arranged and maintained by a
                                                                            union or employee association for the
              beneﬁt of its members;
           b) Ifany of these plans has two or
                                              more payment options, the option which comes closest to providing
                                                              beneﬁt will be used to determine Deductible
              you a monthly income to age 65 with no survivor
                     Income;
                                                                                                                throughout
           c)     Your and your Employer’s       contributions will be considered as distributed simultaneously
                     your lifetime, regardless of how funds are distributed ﬁom
                                                                                 the retirement plan;


                                              or are eligible to receive under any    unemployment compensation law or similar
           Any amount you receive
           act or law;

                                                                                        third pany because of your
     10.    Any amount you    receive or are eligible to receive from or on behalf of a
                                                                                                                  sealing
            Disability, whether by judgment, settlement or
                                                              other method. If you notify us before ﬁling suit or
                                                                                 Income    will be reduced by a pro rata
            your  claim against such third paxty, the amount used as Deductible
                                                                           fees;
            share of your costs of recovery, including reasonable attorney


                                                                 settlement, or other   method as a   result   of a claim for any ofthe
     11.    Any amount you receive by compromise,
            above, whether disputed or undisputed;


     12.    Any amount you receive under any “no                fault”   motor vehicle plan.


 .   Deductible Income does not include the following:


     1.     Any cost of living        increases in any Deductible        Income other than Work Earnings, ifthe increase becomes
                                                                              eligible for the Deductible   Income.
            effective while      you are Disabled and while you are

            Reimbursement for hospital, medical or surgical expense;

                                                                          for Deductible Income;
            Reasonable attomeys’ fees incurred in connection with a claim


            Beneﬁts from any individual            disability insurance policy;



             Early retirement beneﬁts under the Federal Social Security
                                                                        Act which are not received;


                Group    credit or   mortgage   disability insurance beneﬁts;



                Accelerated beneﬁts paid under a        life   insurance policy;


                                                                            have received upon termination of
                Under your Employer’s retirement plan, any amount you could
                employment without being disabled or retired;

                Beneﬁts from the following:
                a)     Proﬁt sharing plan;
                b)     Thriﬁ or savings plan;
                c)     Deferred compensation plan;
                d)     Plan under    IRC   Section 401(k), 408(k), or 457;
       USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 24 of 45


           e)   Individual Retirement Account (IRA);
           f)   Tax Sheltered Annuity (TSA) under IRC Section 403(b);
           g)   Stock ownership plan;
           h)   Keogh   (I-IR-IO) plan;

           i)   Retirement plan under a professional service corporation with respect to principals.
                                                                                               Rev. M20114
GLD1—C1900-(12i06)


                         XV.      BENEFITS AFTER INSURANCE ENDS 0R                 IS   CHANGED

A. During each period of continuous Disability, we will pay LTD Beneﬁts according to the tenns ofyour
   Employer’s coverage under the Group Policy in effect on the date you become Disabled. Your right t0
     receive    LTD Beneﬁts     will not be affected by:
     1.    any amendment to the Group Policy or your Employer’s coverage under the Group Policy that is effective
           after you become Disabled.
     2.    termination ofthe Group Policy or your Employer’s coverage under the Group Policy after you become
           Disabled.

GLDimuoo-(n/os}


                                          XVI.    EFFECT OF NEW DISABILITY

A. Ifa period of Disability       isextended by a new cause while LTD Beneﬁts are payable,    LTD      Beneﬁts will
     continue while      you   remain Disabled, subject t0 the following:

      1.   LTD  Beneﬁts will not continue beyond the end ofthe original Maximum Beneﬁt Period;
     2.    The “Exclusions” and “Limitations” sections will apply to the new cause ofDisability.

GLDI—c2100-(12/06)
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 25 of 45


                                                                 XVII.   EXCLUSIONS

                                                                        uted to by War or any act ofWaI. War means
                                                                                                                        a
.           War. You are not covered for a Disability caused or contrib
                                                          whether civil or international, any substantial armed
                                                                                                                conﬂict
            state or period of declared or undeclared war
            with organized forces of a military nature between nations: states or parties, or acts ofterrorism.

                                                                                                          committing or
            Criminal Conduct.           not covered for a Disability caused or contributed to by your
                                     You are
                                                                                                                     caused as a
.



                                                                     crime. You are not covered for a Disability
            attempting to commit an assault, battery, or any other                                             n'ot. Actively
                                                                      y participating in a violent disorder or
            result ofyour engaging in an illegal activity, or activel
                                                                                                                      oﬁcial
            participating does not include being at the scene
                                                               of a violent disorder or riot while performing your

                duties.


    .           Military Leave.     You                    a Disability that occurs during any milimry leave for active duty,
                                          are not covered for
                                                                                 or any active or reserve component of the
                including training   duty, the National Guard and Coast Guard,
                military forces   0f any   state   0r country.

                                                                       period ofDisability    when you   are, for   any reason,
        .       Imprisonment. No LTD Beneﬁts will be paid for any
                conﬁned in a penal or correct ional institution or under house arrest.


                                                                  are not covered for a Disability caused or contrib
                                                                                                                     uted to      by an
    .           Intentionally Self-Inﬂicted Injury-Suicide. You
                                                                         while sane or insane.
                intentionally self-inﬂicted injury or attempted suicide,


    .           Pre-existing Conditions.

                                                                                   to by a Pre-existing Condition or medical or
                 1.    You arc  not covered for a Disability caused or contributed
                                                                                                                           the Group
                       surgical treatment of a Pre-existing Conditi
                                                                    on unless you have been continuOusly insured under
                                                                                                                 aﬂer the end ofthat
                                                                            y at Work for a1: least one ﬁlll day
                       Policy for at least 12 months and have been Activel
                       12 months.

                                                                             condition whether or not diagnosed or misdia
                                                                                                                          gnosed
                 2.    Pre-existing Condition means a mental or physical
                                                                           licensed medical professional, received medical
                       for which you have consulted a Physician or other
                                                                                                                            res, or
                                                                        tic procedures, including self-administered procedu
                       treatment, services or advice, undergone diagnos
                                                                          during the 3 month period just before the eﬁective date
                       taken prescribed dmgs or medications at any time
                       ofyour insurance under the Group Policy.



                                                                  XVIII.   LIMITATIONS

            .    Mental Disorders and Substance Abuse
                                                                                                           to 24 months for each
                 1. LTD Beneﬁt payments based on a Mental Disorder or Substance Abuse are limited on, but a combined
                                                                           e maximum for each    such conditi
                    period of continuous Disability. This is not a separat
                                                  rs or Substan ce Abuse,   either separate or combined.
                    maximum for Mental Disorde

                                                                               must be participating in an available rehabilitative
                  2.    Ifyour Disability is caused by Substance Abuse, you                                                         m
                                                                                       tative program is a substance abuse progra
                        program recommended by a Physician. An available rehabili
                                                                                                                                  nce
                        available to you through either: (i) another group
                                                                           plan of your employer (such as an Employee Assista
                                                                                        to the public through local community
                        Program or Medical Plan); or (ii) services generally available
                                                                           otherwi se provide d for below, LTD beneﬁts will not be
                        services at n0 or minimal cost to you. Except as
                        made beyond  the earlier ofthc following:
                                                                                                         n speciﬁed in subsections    A1
                        a) the date on which LTD Beneﬁts have been paid for the maximum duratio
                           and A3 or under the Maximum Beneﬁt Period;
                                                                                    tative program;
                        b) the date you are no longer participating in the rehabili
                                                           ate in an available rehabili tative program; or
                        c) the date you refuse to particip
       USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 26 of 45


          d)   the date   you complete       the rehabilitative program.


               Exception t0 24 month limitation. If at the end 0f that 24 month period, you are conﬁned in a Hospital,
               0r other facility qualiﬁed to provide necessary care and treatment for Mental Disorders or Substance
               Abuse, for at least one day immediately following that 24 month period, LTD Beneﬁts will continue
               during such conﬁnement, not to excesd the                 Maximum Beneﬁt Period.

B.   Foreign Residency. Payment 0f LTD Beneﬁts is limited t0 6 months for each period of continuous Disability
     while you reside outside ofthe United States or Canada.


C.   Payment Limit.       In   no event        Beneﬁt plus Deductible Income pIus Work Earnings exceed 100%
                                           will the   LTD
     0f Predisability Earnings. In the event your LTD Beneﬁt plus Deductible Income plus Work Earnings
     exceeds 100% of Predisability Earnings, the LTD Beneﬁt will be reduced by the amount in excess of 100% 0f
     Predisability Earnings.

GLDl-CQ300-(12IOS}


                          XIX.       RESPONSIBILITIES OF DISABLED INSURED PERSONS

A. Your Obligations During               A Period Of Disability
     l.   You must make         a good     faith eﬁ‘ort to   recover from, or reduce the severity           of,   your Disability and the
          resulting loss 0f income, or         you    will forfeit beneﬁts.     The Group          Policy requires   you    to take a variety    of
          actions in this regard, including, but not limited t0, the following:


          a)   You must accept any  position within a broad deﬁnition of Own Occupation that you can perfmm and
               Which your Employer or another employer makes available during the Own Occupation Period
               regardless 0f whether the compensation for such work is less than your Predisability Earnings. The
               income earned will be treated as Work Earnings.

          b)   You must arrange          for and use the Regular Care of a Physician. In addition,                   you must pursue any
               reasonable medical procedure or treatment that would likcly improve your condition or end your
               Disabiliw, and that does not pose unreasonable risks.


          C)   You must   submit periodic evidence from your Physician that substantiates, to our satisfaction, that
               you remain  Disabled. This required evidence includes, but is not limited to, objective medical and/or
               psychiatn'c evidence from a Physician that conﬁrms your Disability. Subjsctive complaints alone will
               not be considered conclusive evidence of a Disability. The attending Physician must be able t0
               provide objective medical evidence t0 support his/h'er opinion as to why you are not able t0 perform
               the Material Duties 0f your            Own    Occupation or      Any   Occupation.       You must obtain and provide this
                information a1 your        own expense.

          d)   Where they       exist,   you must engage        in appropriate   medical and/or occupational rehabilitation programs
               that are reasonably expected t0 enable              you   to return   1:0   work.   You must notify     us   whcn you       participate
                in   such aprogram.


          e)   You must appeal           denials 0f Deductible        Income and actively pursue such appeals               in   good   faith.



               You must promptly provide              us with   all   information that      we   reasonably decide     is   necessary t0 verify
                and administer your claim for beneﬁts.

     2.   Return t0     Work    Responsibility




                                                                           21
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 27 of 45


                                                                    s will be paid for any period of Disability When
          a)      During the Own Occupation Period, no LTD Beneﬁt                                                  d
                                                                       to cam at least [SO‘Vo/TBD] ofyour Indexe
                  you are able to work in your Own Occupation
                                                              and able

                  Predisability Earnings, but   you   elect not to work.


                                                                                    for any period    of Disability when
           b)     During the Any OccupaIion Period, no LTD Beneﬁts will bc paid
                                                                 able to earn at least [60%ITBD] ofyour Indexed
                  you are able to work in Any Occupation and
                                                             are

                  Predisability Earnings, but elect not to work.


                                             from work you perform, or that you could receive if you
                                                                                                       worked as much as
           c)     Any eamings you    receive
                                                                        less than 100% of your Indexe d Predisability
                  you are able to considering your Disability, that are
                  Earnings will be treated as Work Earnings.


               Duty to Furnish Infomation. To receive beneﬁts under the
                                                                          Group Policy, you must authon'ze and direct
               medical care providers and sources of earnings or Deductible
                                                                             Income to provide us with all information
                                                                              determination of beneﬁts or eligibility for
               and records that we reasonably determine to be relevant t0 the
                                                                        information to us. Any such costs will be your
               beneﬁts. We do not pay fees charged for submitting this
               responsibility.


B. Our Right to Examine. We may require you to be
                                                       examined by a Physician, other medical practitioner and/or
                                                                                                                  as
                                                                ion to be under the Regular Care of a Physician
   vocational expert of our choice, in addition to your obligat
                                                             nal examination. You must coopera     te fully with the
   speciﬁed above. In such case, we will pay for the additio
                                                                   full effort to such examinations. We can
                                                                                                              require
   Physician, medical practitioner or vocatio nal expert and give
                                                                        require you to be interviewed by  an
   an examination as often as it is reasonable to do so. We may also
     authorized        Company   representative.


C.   Insured Person’s Failure to        Comply
                                                                                                                     comply with
               We have the right to suspend beneﬁts during any portion of a Disability in which you
                                                                                                         fail   to
     1.

               any ofthe requirements   set forth in this Certiﬁcate.

                                                                                                                     when
               We have the ﬁn‘ther right to terminate irrevocably all further beneﬁts under the Group
                                                                                                         Policy
                                                                           tive months due to your failure to comply
               beneﬁts have been suspended for a pen'od of [6/TBD] consecu
               with any ofthe requirements of the Group Policy.



                                                            XX.      CLAIMS

A. Notice of Claim
                                                                                       date the Elimination Period ends, if
     1.         Written notice of claim should be given to us within 20 days ofthe
                                                                             as soon as it is reasonably possible t0 do so.
                that is possible. Ifthat is not possible, you must notify us


     2.         When we receive a written notice ofclaim, we will  send you our claim forms for ﬁling Proof ofLoss. If
                                                                         notice of claim is sent, you can send us written
                you do not receive the forms within 15 days aﬁer written
                Proof of Loss without waiting for the forms.

 B. Proof ofLoss
                                                                                      loss occurred:
      1.        Proof of Loss means all the infonnaIion necessary to determine that a
                                                          s
                a) for which the Group Policy provide beneﬁts
                                                                   ; and

                b) which   is not subject to any exclusi ons; and
                c) which meets all other conditions
                                                       for beneﬁts.


                Written Proof of Loss must be ﬁxmished to us at our home office
                                                                                      no later than 90 days aﬂer the end of the
                                                                        within  this time limit, it must be given as soon as
                Elimination Period. If it is not possible to give proof
                                                                          ng the end   ofthe 90 day period. These limits will
           x
                reasonably possible, but not later than one year followi
                 not apply while an Insured Person lacks legal capacity.
      USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 28 of 45



                items we may reasonably require in support of a claim, such as completed claims statements
                                                                                                              and a
           Any
           signed authon'zation for us 1:0 obtain information including tax information must be submitted at your
           expense. Ifthe required documentation is not provided within 60 days aﬁer we mail our request, your
           claim   may   be denied.   No       beneﬁts wiil be paid   until   we   receive Proof of Loss satisfactory t0 us.


C.   Investigation 0f Claim
     1.    We may investigate a claim at any time.
     2.    At our expense, we may have you examined at reasonable intervals by specialists of our choice.                       We may
           deny or suspend beneﬁts ifyou fail t0 attend an examination or cooperate with the examiner.

D. Payment 0f Claims
     1.    We will pay LTD Beneﬁts within 30 days after we receive satisfactory Proof ofLoss, but not before
           satisfaction   of the Elimination Period.


           Claim Payment Method. LTD Beneﬁt payments that you qualify for will be paid to you as speciﬁed in the
           “Schedule ofBeneﬁts”. Payments for partial weekly beneﬁts will be pro—rated based on a 7 day waek.
           Payments for partial monthly beneﬁts will be pro-ratcd based on a 30 day month.

     3.    LTD  Beneﬁts payable       at the time ofyour death will be paid to the person(s) receiving the “Survivor
           Beneﬁt” if applicable.     If no “Survivor Beneﬁt” is paid, the unpaid LTD Beneﬁts will be paid t0 your

           estate.


E.   Notice 0f Adverse Decision on Claim
     1.    We will notify you of an adverse beneﬁt determination within a reasonable period oftime,                        but not later

           than 45 days aﬁer  we receive satisfactory Proof of Loss. This period may be extended by us for up to 30
           days, provided  that we determine that such an extension is necessary due to matters beyond our control,
           and provided  that we notify you prior to the end of the initial 45 day period, 0fthe circumstances
           requiring the extension oftime and the date by which we expect to render a decision.


           If,                            30 day extension period, we determine that, due to matters beyond our
                 prior to the end ofthe ﬁrst
           control, a decision cannot be rendered  within that extension period, the period for making the
           determination may   be extended  for up to an additional 30 days, provided that we notify you prior t0 the

           expiration 0fthe ﬁrst  30 day extension  period, ofthe circumstances requiring the extension and the date as
           of which     we   expect to render a decision.


           In the case    ofany extension,                                                              on which
                                                  the notice 0f extension will Speciﬁcally explain the standards
           entitlement to a beneﬁt is based, the unresolved issues that prevent a decision on the claim and the
           additional information needed to resolve those issues. You will be given at  least 45 days within which to
           provide the speciﬁed information.


           If we     deny any part of your claim, you         will receive a written notice     of denial containing the following:
           a)     the reasons for our decision;
           b)     reference to the provisions ofthe         Group Policy on which our decision         is   based;
           c)     a description of any additional information needed to support your claim;
           d)     infomation concerning your right to a review of our decision.


F.    Review Procedure
      l.    If all 0r part   of a claim   is   denied,   you may request a review.       A request for a review must be in writing and
            received by us within 120 days after you receive notice 0f the denial.


            You may  send us written comments 0r other items t0 support the claim and                       may   review any non-
            pﬁvileged information that relates to the request for review.




                                                                        23
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 29 of 45


      3.   We will review the claim promptly after we receive the request. We will send you a notice of our decision
           within 45 days aﬁer           we   receive the request, unless special circumstances require an extension. If we
           determine that an extension oftime for processing              is required, wn'tten notice ofthe extension will be

           ﬁlmished to you prior to the expiration of the initial 45 day period. In no event will such extension exceed
           a period of 60 days ﬁ-om the end ofthe initial periodl

G. Assignment. The rights and beneﬁts under the Group Policy are not assignable.

GLOm2500(12ros)—IN


                                                 XXI.     RIGHT TO REIMBURSEMENT

A. If wc make bencﬁt payments to you in axcess ofthc amounts required by the provisions ofthis GToup Policy
   or, ifyou receive retroactive beneﬁts from any Deductible Income source for periods of time during
                                                                                                       which we
   paid beneﬁts to you, you  must  reimburse us for any such excess, duplicate, or erroneous payments.


B. Before any        LTD    Beneﬁts are paid to y0u, you must execute and deliver to us a Rﬁimbursement Agreement,
      provided by                                     of reimbursement.
                        us, setting forth speciﬁc terms


C.    Upon request, you must execute and deliver to us such documents as may be required, and do whatever else
      may be necessaxy, to secure our rights to recover any excess, duplicate, or erroneous payments.

D.    You must reimburse                                                            made to which you were not
                                   us in a satisfactory and timely manner for any payments
      entitled under the terms of this Policy. Such reimbursement will be due  and payable immediately upon our
      notiﬁcation to you. At our option, subsequent payment of beneﬁts   or the reﬁmd  of any premium owed to you
      by us may be reduced or applied by us directly toward such reimbursement    obligation. Ifyou delay in
      notifying us ofyour receipt of Deductible Income or in making reimbursement to us, we will have the right to
      charge interest at a reasonable rate on the delinquent amount              owed to   us.


 E.   Our acceptance of premium or other fees, or our providing or paying of beneﬁts, does not constitute a waiver
      ofour rights to enforce the provisions ofthis section in the future. The provisions ofthis section are in
      addition to, and not in lieu of, any other rights or remedies available to us at law or in equity.




                                                            XXII.   SUBROGATION

 A. If LTD Beneﬁts are paid or payable to you under the Group Policy as the result of any act or omission of a
    third party, we will be subrogated to all rights of recovery you may have in respect to such act or omission.
    You must execute and delivcr to us such instruments and papers as may be required and do whatever else is
    needed to secure such rights. You must avoid doing anything that would prejudice cur rights of subrogation.

 B. If you notify us before ﬁling suit or settling your claim against such third party, the amount to which we are
    subrogated will be reduced by a pro rata share ofyour costs of recovery, including reasonable attomey fees.
       If suit or action    is   ﬁled,   we may    record a notice of payments of LTD Beneﬁts and such notice will constitute a
       lien   on any judgment recovered.

 C.    Ifyou or your      legal representatives fail to bring suit or action      promptly against such third party,   we may
       institute   such   suit   or action in our    name   or in your name.   We are entitled to retain from any judgment
       recovered the amount of LTD Beneﬁts paid or to be paid to you or on your behalf, together with our costs of
       recovery, including attorney fees. The remainder of such recovery, ifany, will be paid to you or as the court
       may    direct.


 GLDm27oo412/06)




                                                                        24
         USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 30 of 45


                                                 XXIII.   ALLOCATION OF AUTHORITY

    A. Except for those functions which the Group Policy speciﬁcally reserves to the Policyowner or Employer,                          we
       have full and exclusive authority to control and manage the Group Policy, t0 administer claims and to
         interpret theGroup Policy and resolve            all   questions arising in the administration, interpretation and
         application of the Group Policy.


    B.   Our authority       includes, but is not limited to the following:
         l.    the right to resolve    all   matters   when
                                                    a review has been requested;
         2.    the ﬁght to establish and enforce rules and proceduras for the administration of the Group Policy and any
               claim under     it;


         3.    the right t0 determine the following:
               a)    eligibility for insurance;

               b)    entitlement to beneﬁts;
               c)    the   amount ofbeneﬁts payable;
               d)    the sufﬁciency and the amount of information we may reasonably               require to determine   a., b.,   orc.,

                     above.


    C.   Subject to the review procedures ofthe Group Policy, any decision                we make    in the exercise   of our authority     is

         conclusive and binding.

    GLDl-CZBOO-(12/06)


                                               XXIV. TIME LIMITS            ON LEGAL ACTIONS

    A.   No    action at law or in equity       may be brought until 60 days aﬁer wc have       received ProofofLoss.        No such
         action     maybe brought more than three years aﬁer the earlier ofthe following:
x        1.    the date we receive Proof of Loss;
         2.    the time within which Proof of Loss is required to be given.




                                               XXV. INCONTESTABILITY PROVISIONS

    A. Incontestability of Insurance
         1.    Any    statement      made   to obtain or to increase insurance is a reprﬁsentation and not a wan‘anty.


         2.    No    misrepresentation will be used as a basis for reducing or denying a claim or contesting the validity of
               insurance unless:
               a)    the insurance would not have been approved ifwe had              known   the truth; and
               b)    we have given you        or any other person claiming beneﬁts a copy ofthe signed written instrument
                     Which contains     the misrepresentation.


         3.    Aﬁer  insurance has been in effect for two years during the lifetime of the Insured Person,              we   will not use

               a misrepresentation as a basis for reducing or denying a claim, unless it was a fraudulent
               misrepresentation.


    B.   Incontestability ofthe  Group Policy or Employer Coverage under the Group Policy
          l.   Any    statements                           obtain the Group Policy or made by an Employer
                                     made by the Policyowner to                                                               to obtain

               coverage under the Group Policy is a representation and not a warranty.


         2.    No    misrepresentation by the Policyowner or your Employer will be used as a basis for denying a claim, or
               for   denying the validity ofthe Group Policy or your Employer’s coverage under the Group Policy unless:
               a)    theGroup Policy would not have been issued or your Employer’s coverage under the Group Policy
                     would not have been approved if we had known the truth; and



                                                                           25
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 31 of 45


                  we have given the Policyowner or Employer a copy of a written       instrument signed by the Policyowner
          b)
                  or Employer which contains the misrepresentation.


     3.   The          of the Group PoliCy or your Employer’s coverage under the Group Policy will not be
                  validity
          contested after it has been in force for two years, except for nonpayment of premiums or fraudulent
          misrepresentations.

GLDwaooo-(12/oe)


                                  XXVI. CLERICAL            ERROR AND MISSTATEMENT

A. Clen'cal Error                                                                                                                    V




                                                                                                                 will
     1.   Clerical error by us, the Policyowner, your Employer, or their respective employees or representatives
          not:
          a)      cause a person to become insured under the Group Policy or a provision of it.
          b)      invalidate insurance otherwise validly in force.
          c)      continue insurance otherwise validly terminated.
          d)      cause an Employer to obtain coverage under the Group Policy or a provision of it.
     2.   In the event that a clerical error results in an incorrect rate,   we reserve the    right to adjust the rate

          accordingly.


B. The payment of premium, by           itself,   will not obligate us to provide beneﬁts to   anyone who   is   not eligible for
     coverage under the Group Policy.


C.   Your Employer acts on        itsown behalf as your agent, and not as our agent. Your Employer has no authority to
     alter,    expand 0r extend   our liability or to waive, modify or compromise any defense or ﬁght we may have
     under the Group Policy.

D. Misstatement of Age or Gender
   1. If the age or gender, or both, of a person has been misstated, we will make an equitable adjustment of
       premiums, beneﬁts or both. The adjustment will be based on:
             a)   theamount of insurance based on the correct age and gender; and
             b)                            premiums paid and the premiums which would have been paid
                  the difference between the                                                                          if the   age
                  and gender had been comctly stated.

GLDI-C3100—(12/06)


                                                           XXVII. FRAUD

A.   It is   unlawful to knowingly provide     incomplete or misleading facts or informaiion with the intent of
                                                  false,

     defrauding us. An application for insurance or claim containing any materially false or misleading
     information may lead to reduction, denial or termination of beneﬁts or coverage under the Group Policy and
     recovery of any amounts        we have paid.

waammzme)
     XXVIII.                 TERMINATION 0R AMENDMENT 0F THE GROUP POLICY AND EMPLOYER
                                                            COVERAGE

 A. The Group Policy     may be tenninatcd, changed or amended in whole or in part by us or the Policyowner
      according to the terms of the Group PoIiCy. Any such change or amendment may apply to current or future
      Employers and Eligible Persons covered under the Group Policy or to any separate classes or categories
      thereof An Employer’s coverage under the Group Policy may be terminated, changed or amended in whole
      or in part by us or the Employer according to the tenns ofthe Group PoliCy.
      USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 32 of 45


B.   We may change the Group Policy and any Employer’s coverage under the Group Policy in whole 0r in part
                                                                                                        the Group
     when any change    or clariﬁcation in law or governmental regulation affects our obligations under
     Policy, 0r with the Policyowner’s or Employer’s consent.


C.   We may terminate an Employer’s coverage on any premium due date by giving the Employer not less than 31
     days advance notice.         An Employer may terminate         coverage under the Group Policy in whole, and   may
     terminate insurance for any class or group of Eligible Persons, at any time by giving us advanced
                                                                                                        written

                                                        Insurance will terminate automatically for nonpayment   of
     notice at least 31 days prior to such tennination.
     premium.

                                                                                           including any valid
D. Beneﬁts are limited to the terms ofyour Employer’s coverage under the Group Policy,
                                                                               be valid unless it is approved in
   amendments. N0 change 0r amendment ofyour Employer’s coverage          will

   writing by one of our executive ofﬁcers and delivered t0 your Employer. The Policyowner, your Employer
                                                                  'or authority t0 change or amend the Group
   and their respective employees 0r representatives have no ﬁght
                                                                                                   thereof
     Policy 0r your Employer’s coverage under the Group Policy 0r t0 waive any tenns or provisions
     without our signed, wn'tten approval.

GLDi—C3300-(12f06)


                                             XXIX. REHABILITATION BENEFIT

                                                                                                     Plan means a
A. While you are Disabled, you may qualify to participate in a Rehabilitation Plan. Rehabilitation
   written plan, program or course of medical treatment or vocational training or education that is intended t0

     prepare you     1:0   retum t0 work   full   time.


B.   To                                    you must apply in a letter to us. The terms, conditions and objectives
           participate in a Rehabilitation Plan,
     ofthe plan must be accepted by you and approved by us in advance. We have the sole discretion t0 evaluate,
     approve and/or tenninate your Rehabilitation Plan at any time.


C.   While you are panicipating in an approved Rehabilitation Plan, your LTD Beneﬁt will be reduced by 50% of
     any income earned by you for work done under the Rehabilitation Plan. If the sum of your Gross
                                                                                                    LTD
     Benefit and Work Earnings exceeds 100% of Predisability Earnings, the excess will be included in Deductible
     Income. At 110 time will LTD Beneﬁts be paid beyond the Maximum Beneﬁt Period 0r be less than the
     Minimum Monthly           Beneﬁt.

GLD I-CBSUO-H 206)

                                                     XXX. SURVIVOR BENEFIT

 A. Ifyou die while         LTD   Beneﬁts are payable, we will pay a Survivor Beneﬁt as follows:
      1.   The Survivor Beneﬁt       will consist of a lump sum equal t0 3 times the amount ofyour       last   LTD Beneﬁt.

      2.   The Survivor Beneﬁt will ﬁrst be applied to reduce any overpayment ofyour claim.

      3.   The Survivor Beneﬁt will be paid           at   our option to any one of the following:
           a)    Your surviving Spouse;
           b)    Your surviving unmarried children, including adopted children, under age 21;
           c)    Your surviving Spouse’s unmarried children, including adopted children, under age          21',


            d)   Your estate.

 GLDE-CBBOO-UZIUB}




                                                                       27
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 33 of 45




                        Questions regarding your policy or coverage should be directed       to:




                                     Madison National     Life   Insurance Company,   Inc-
                                                         PO Box 5008
                                                    Madison; W1 53705

                                           Toll   Free Number: 1-800-356-9601

lfyou (a) need assistance of the governmental agency that regulates insurance: or (b) have a complaint
you have been unable to resolve with your insurer, you may contact the Department of Insurance by
mail, telephone, or email:


                                              State Department of Insurance
                                               Consumer Services Division
                                            311 W. Washington St, Suite 300
                                            Indianapolis, Indiana     46204-2787
                                   Consumer   Hotline:    (800) 622-4461; (317) 232—2395


                                 Complaints can be ﬁled electronically at www.ingov/idoi.




 indiana (Rev. 51’05)




                                                         28
USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 34 of 45




                      Questions regarding your policy or coverage should be directed           to:




                                   Madison National      Insurance Company,
                                                            Life                    Inc.
                                                       PO
                                                        Box 5008
                                                 Madison, WI 53705

                                        Toll   Free Number: 1-800—356—9601

1fyou (a) need assistance of the governmental agency that regulates insurance: or (b) have a complaint
you have been unable to resolve with your insurer, you may contact the Department of Insurance by
mail, telephone, or email:


                                            State Department of Insurance
                                             Consumer Services Division
                                         311 W. Washington St, Suite 300
                                         Indianapolis, Indiana     46204-2787
                                 Consumer   Hotline;    (800) 822-4461; (3‘17) 232-2395

                               Complaints can be   filed electronically at   www.ingov/idoi.




Indiana (Rev. 5:05)




                                                       28
                                                                                  Filed: 4/29/2020 11:18 PM
                                                                                                       Clerk
                                                                               35 of 45 County, Indiana




                                                                                   David Vogl
                                                 Court 1 4 filed 04/29/20 page Tippecanoe




                                                                                   From:                                                            David Vogl
                                                                                  Sent:                                                             Tuesday, February         11,   2020 10:46   AM
                                                                                  To:                                                               grossman0863@msn.com
                                                                                   Subject:                                                         Claim Documentation
                                                                                                                                                    300 - Corres-Claimant - Description WAIVER TERMINATION LETTER - NO LONGER TD ANY OCC Claim GW87.pdf; 300
                                                                                                                                                                                                                                               -                                                   -
                                                                                 Attachments:
                                                                                                                                                                                                                                                                  —
                                                                                                                                                    Corres—Claimant - Description LTD TERM — NOT TD ANY OCC - Claim    37673 - PAUL GROSSMAN.pdf; 135 - Voc Rehab
                                                                                                                                                    Description TSA REPORT - Claim     37673 — PAUL GROSSMAN.pdf; 525 - FR — Description R3 CONTINUUM FILE REVIEW REPORT
                                                                                                                                                                      PAUL GROSSMAN.pdf; 525 — FR — Description OCC MED FILE REVIEW (ECN) Claim 37673 PAUL
                                                                                                                                                                                                                                             —           —
                                                                                                                                                    —   Claim   37673    -
                                                                                                                                                    GROSSMAN.pdf
                                                                                     Good Morning,
                            79D01-2004-PL-000047
                                           document




                                                                                    Attached here you                             will find   copies of the documentation explaining the decision to terminate your claim for Waiver of               Premium and Long Term           Disability
                                                                                      benefits.
                             Tippecanoe Superior




                                                                                      In                       addition you   will find   copies ofthe medical and vocational review reports that were consulted           in   making those decisions.
USDC IN/ND case 4:20-cv-00040-TLS-JEM




                                                                                        Previously, an extension in the time line available for                                y0u to present an appeal request had been approved to March           30, 2020.
                                                                                     This email will also confirm our approval of an additional 30-day extension from that date, which                                     is   to April 29, 2020.
                                                                                                                                                                                                                                                                             20202.
                                                                                     Therefore,                        if   you intend to request an appeal review of these claim determinations, that request must be received on or before                     April 29,
                                                                                        If                     you have any questions, you may contact          me via       reply to this email, or as indicated below.
                                                                                        Respectfully,
                                                                                     David Vogl
                                                                                     Appeal Specialist
                                                                                     Madison National                           Life   Insurance   Company
                                                                                        PO Box 2865
                                                                                        Clinton, IA                     52733-2865
                                                                                        @secure@
                                                                                         Phone#: 800—356-9601 x2420
                                                                                         Fax#: 608-830-2701
                                                                                                            Encrypted Message
2/6/2020
                      USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 grossman
                                                                                      page 36 ofSign45Out                                                                                            ?
                                                                                                                                                                   maul
   Encwgwted Message




      RE: Paul                Grossman

                                                                                                                                                                               €> Reply   all   Iv
                           Lisa   Haselow <L|H@madisonlife.com>
           3H
           L.:;
                           Today, 8:39   AM
                           paul grossman         <grossman0863@msn.com>              \5




      Good morning                 Mr. Grossman‘.

                                                                                                                        specialist had an agreement with
                                                                          filed. Per the notes in the file, an appeal
      Your claim remains closed at this time, as an appeal has not been
                                                                  appeal to 60 after the  date of the  decision    of the Administrative Law Judge (regarding
      your attorney to extend the deadline for submission of an
                                                                                                        and   it is dated January 30, 2020.
                                                                                                                                             Therefore, the
                                                                                   Law Judge  decision
      your Social Security Disability). We received a copy of the
                                                                  Administrative
                                                                                                                    be handled by  our Appeals  team, not
                                                                        is ﬁled within the time allotted, it will
      deadline to submit an appeal is to March 30, 2020. lf an appeaI
      myself.          I   hope    this information finds              you   well.    Take care.


       Sincerely,
       Lisa



       Lisa      L.   Haselow
       Senior Claims Specialist                    V     -
                                                             Trainer

       Madison National Life Insurance Company
       A Member of The IHC Group
       1(800)356-9601 Ext. 2416
       |ih@madisonlife.com

                                                                                                         attachments.
       Please consider the environment before printing this email or                               its




       @secure@

       ----- Origina|             Message—---—
       From: paul grossman <grossman0863@msn.com>
       Sent:          Wednesday, February 5, 2020 2:40 PM
       To: Lisa         Haselow <LlH@madison|ife.com>
       Subject: Paul              Grossman


        [CAUTIONz This email originated from outside of the IHC Group. Do not                                   click links or   open attachments unless you recognize the sender and
        know the content                    is   safe]


           Hi Lisa.
                                                                       SSDI was denied again and         need to discuss   this with   my attorney.       may   request another extension of
           l   guess       my   case   is   yours again.          My                                 I
                                                                                                                                                      I




           time.      Thanks




      a Message Encryption by Microsoft Office 365
                                                                                                                                                                                                 1
                                                                                                                                                                                     .0                  1/1
  https:l/outlook.ofﬁce365.oom/Encryption/default.aspx?itemID=E4E_M_f424cd30-4dd8—4642-92d2-93b2fe662338&e8ignin=0&wa=wsignin1
                                                                                       Encrypted Message
3/4/2020
                USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20paul page
                                                                                    grossman
                                                                                            37 ofSign
                                                                                                   45Out                                                                     ?
   Encrypted Message




      FW: Question

                                                                                                                                                       £9 Reply   all   |v
                 Lisa   Haselow <LIH@madisonlife.com>
           LN    Yesterday, 9:23 AM

                 paul grossman   <grossman0863@msn.com>; David Vogl <DJV@madisonlife.com> 3



      Mr. Grossman:


                                                            to "Dave". As such,       am   including David   on the response so he   is   aware of our correspondence.
      Your email was sent to me, but the greeting      is                         I




                                                                                                                                                 2019.
                                                                                 decision to terminate your benefit was rendered on January 25,
      As you know, our policy states you have 180 days to appeal a denial. Our
                                                                                                        an appeal  deadline extension  to September 24,
                                                                           In May 2019, you requested
      Therefore, the 180-day deadline to file an appeal was July 24, 2019.
                                                                                                     outcome  of Social Security Disability
                                                                     another extension, pending the
      2019, which was granted. In September 2019, you requested
                                                          60 days after the Administrative Law Judge (ALJ) decision. We received the ALJ
                                                                                                                                            decision,
      appeal/hearing.    We agreed to grant an extension to
                                                     was extended   to March  30, 2020. After a discussion between you and   David on February 11,
      dated January 30, 2020 therefore the deadline
                                   -


      2020, we agreed to add an additional 30 days to your last extension,
                                                                           now making the deadline Apri| 29, 2020. This is a total of 280 days beyond
      the original 180-day deadline.

                                                                        questions should be posed               directly to   an attorney. Madison National   Life
       Ifyou have specific questions regarding legal limitations, those
       Insurance Company, Inc.  does  not provide legal advice.

                                                                                                                                                    —
                                                                                           to David on our appeal team D}V@madisonlife.com to
                                                                                                                          -
       Ifyou have additional questions regarding your appeal, please send them directly
                                                                                            will be sent via secure encryption, which will require you
                                                                                                                                                       to
       ensure they are addressed timely. Also, please be advised that all email responses
       sign in each time to view our response. You have reported difficulties
                                                                              with this process in the past. As such, if you do not wish to   receive

                                                                inquiries via USPS Mail or another means, and we will respond in kind.
                                                                                                                                             Thank you.
       encrypted email responses,      we recommend     sending your




      a Message Encryption by Microsoft Office 36S

                                                                                                                                                                                 1/1
  https:l/ouﬂook.ofﬁoe$65‘comlEncryption/default.aspx?itemID=E4E_M_5cc3f1 51 -db1 0-4efd-ada8-997c73dc§d4d&e$ignin=0&wa=wsignin1                            .0
          USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 38 of 45

         Madison National
o
         Life Insurance Company
                                                                                                                    wwmmadisoniifezom
         A Member of The IHC Group

                   January 25, 2019



                   Paul Grossman
                   2418 Farmington Place
                   Lafayette, IN 47905
                                                                                                      ©©P V
                   RE:        Group Term      Waiver of Premium
                                            Life   -


                              Claim # GW8785
                              Policy # 41 84
                              Employer: Tippecanoe County Government



                   Dear Mr. Grossman:

                   We  are writing to inform you that ongoing waiver of premium benefits under the above-
                   mentioned policy are being denied because the most recent medical information received
                   does not support that you meet the definition of total disability. The policy defines
                   disability as follows:

                         “Disability or Disabled            as a result of Physical Disease or Injury, you
                                                          means that
                         are unable to perform with reasonable continuity a majority of the material
                         duties of any occupation for which you are qualified by education, training and
                                                                                                        ”
                         experience, and you are under the Regular Care and Attendance of a Physician.


                   The information used       in       making the claim decision includes, but   is   not limited   to:

                         1.   Employee’s Statement completed by you on December 27, 2016;
                         2.   Employer’s Statement completed by Shirley Mennen on January 20, 2017;
                         3.   Attending Physician’s Statements completed by Jeffrey Crecelius, MD, and Darren
                              Reed, DO ranging from December 22, 2016 to July 31 2018;    ,


                         4.   Medical records from your treating providers ranging from April 2016 through
                              October 201 8;
                         5.   Activities of Daily Living & Computer Skills questionnaires completed by you on May
                              2,   2017 and July 23, 2018;
                         6.   An Independent Occupational Medicine File Review conducted by Mahdy Flores, D0
                              on behalf of Exam Coordinators Network (ECN);
                         7.   An Independent Psychiatric File Review conducted by Brandon Erdos, MD on behalf
                              of R3 Continuum; and
                         8.   A Transferable Skills Analysis completed by David Morgan, MD, CRC, LCPC on behalf
                              of Paradigm.


                    Based on the information in your file, you ceased work entirely as of November 16, 2016.
                    Your claim was approved based on the medical documentation on file at that time. After
                    satisfying a 9-month Elimination Period, you became eligible for Waiver of Life Insurance
                    Premium effective August 1 2017.      ,




                   Clinton, IA 52733—2965
                                                                                                 Strength V1510n-           StabllltY-
v.0.   Box 2865,
          USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 39 of 45




                             (...continued         from previous   page...)

                                                                                             ensure that we
               Throughout your claim, we have been obtaining updated medical records to
                                                             condition  and  treatment.   The  latest update
               have up-to-date information regarding your
                                                     have  complaints  including   chronic  pain,  insomnia,
               indicates that you continued to
                                                                    and  anxiety.   After reviewing  medical
               IBSlgastrointestinal issues, peripheral neuropathy,
                                     your providers, we were unable to clearly discern
                                                                                       what restrictions
                   records from           all

                   resulted from your multiple conditions.

                                                                                      treating providers, we
                   Therefore, after obtaining and reviewing medical records from your
                                                                                           file, as well as a
                   enlisted Exam Coordinators Network (ECN) to arrange a review of your
                                                                                               understanding
                   phone conference with Dr. Reed, to ensure we had the most comprehensive
                   of your overall condition and of medical records received.     Mahdy Flores, DO (Board
                   Certified in Occupational Medicine) reviewed the entire record.
                                                                                   He also attempted a
                                                                                              However,
                   phone conference with Dr. Reed on November 30, December 3 and 4, 2018.
                   after leaving three messages, a call back was not received.
                                                                                    Once all of this information
                   was compiled, a report was drafted, and copy  of  the  report is enclosed for you to review.
                                                               the  clinical evidence   available supports the
                   Dr. Flores states that, based his review,
                   following permanent physical restrictions:


                                 Sit 8   hours per day
                                 Stand 1.5 hours per day, up to 45 minutes at a time
                                 Walk 1 hour per day, up to 30 minutes at a time
                                 Lift andlor carry up to 10 lbs. occasionally
                                 Push andlor pull up to 10 lbs. occasionally
                                 No climbing stairs, stooping, or crawling
                                 Kneel frequently
                                 Crouch occasionally
                                 Sit   constantly
                                 Never reach below desk-level or above shoulder-level
                                 No use of lower extremities for foot controls
                                 Fine manipulation frequently
                                 Simple and firm grasping constantly
                                 No    driving


                   Since your medical documentation also indicated that you also have
                                                                                                           mental health
                   diagnoses, we wanted      to   ensure    that  any   restrictions    resulting   from   mental health
                   conditions were also  taken   in  to  account  when   making    this  claim   decision.  As such, your
                   file was then referred to  R3  Continuum    for a  mental    health  file review.   Brandon  Erdos, MD

                   (Board Certified Psychiatrist)     reviewed   your  records    and   attempted     to speak  with  your
                   provider, Kelly Dardeen PhD
                                                    —
                                                       she responded    to  his  inquiry  via  a  detailed  email.   Susan
                    Orenstein,             conducted a phone interview with you to best understand your
                                         PhD     also
                    condition. After completing these reviews, Dr. Erdos provided a report of his finds,
                                                                                                          a copy

                    of which is included in this mailing. Dr. Erdos opines that based on the   overall review of
                    available information, you are not globally impaired or limited by your diagnoses of anxiety
                    or depression, so no additional restrictions exist.



                                                                                            Strength' ViSion' StabilitY‘
P.O.   Box 2865,   Clinton. IA   52733-2865
          USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 40 of 45




                               (...continued   from previous         page...)


                   Therefore,       we must  assess your ability to perform any gainful occupation based upon the
                   physical      restrictions ascribed in the occupational medicine file review.      We enlisted
                   Paradigm Corporation to complete a transferable skills analysis to measure your education,
                   pn'or work experience and skills against the physical restrictions noted above. They were
                                                                                           are gainful and stay
                   able to identify a number of other occupations you can perform that
                   within the restrictions noted.

                                                                                                           are
                   As such, it is our position that, based on the information contained in your file, you
                   capable of performing the material duties of your any     occupation.  Therefore,   you  no
                                                                           as of January 25, 2019.    Benefits
                   longer meet the policy’s definition of Total Disability
                   have already been paid to this date. Further benefits are denied. Your claim is now
                   closed.


                   Please review your policy for other options which may allow you to continue your
                   eligibility for Group Term Life insurance.      If there are no other policy provisions that

                   allow coverage to    continue  while  disabled,  then you may convert your coverage to an
                   individual life  insurance  policy, however,   you   must do so within 31 days. lf you have
                   questions about     conversion  or  you  are  interested  in continuing your life insurance
                   coverage, please    contact  HRMP,   LLC at  1(888)999-4767   or visit www.lifeconvmnl.com
                   to obtain an online quote.

                                                                             'e”   fof’r'   7E0 nversnov
                                                         age   ‘
                                                                   eligibl                      >
                                                                                                           >




                                                                             eDateé/J 1.12014                  ,
                                                                                                                   H



                   Ifyou do not agree with this decision you may appeal this claim determination. Your
                   appeal must be made in writing within 60 days of the date you receive this letter and can
                   be made by you or your authorized representative. In order to give your appeal proper
                   consideration, please include your name, Social Security Number, the planlpolicy number,
                   and the specific reasons for your appeal and/or disagreement with our decision.

                   You may include any new or additional medical evidence or other documentation to
                   support your appeal. (Evidence or documentation should include copies of specific type of
                   therapy treatment notes, records of hospitalizations not already received,
                                                                                                      ofﬁce
                    treatment notes, operative reports, diagnostic test results or findings.)

                    In   addition, you            written comments, documents, records and other information
                                            may submit
                    relating to your claim. As part of your appeal, you may also, upon request and free of
                    charge, access and receive copies of all documents, records and other information that are
                    relevant to the claim for benefits.


                    The submission of the following information may have a bearing                                       in   the outcome of your
                    appeal:
                          1)    A  written statement indicating your intent to appeal                                    as well   as your

                                reason(s) for disagreeing with our claim determination;



                                                                                                                       Strength. ViSion' Stability.
P.O.   Box 2865,   Clinton. IA 52733-2865
        USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 41 of 45




                          (...continued        from previous       page...)


                     2)   A   narrative from your doctor(s)               rebutting the findings of the enclosed
                          report(s) elaborating on the nature of ongoing restrictions and limitations
                          which preclude you from work. This should include the documentation of
                          your restrictions and limitations, as well as the specific duties of you are
                          unable to perform;
                     3)   Copies of any additional office and treatment notes from your medical
                          providers that are not already on file, to support through objective medical
                          evidence your inability to perform any occupation beyond the date of this
                          letter; and
                     4)   Any other documentation that you believe would be pertinent                         in   the
                          reconsideration of your claim for waiver of premium benefits.


               Please be advised that these suggestions are made only as a guideline and should not be
               considered all-inclusive.     Submission of the above-noted items does not guarantee a
               reversal of the initial claim determination.


               You      be advised of our decision in writing within 45 days after receipt of your written
                      will
               appeal unless matters beyond the control of the Plan require an extension. Our letter will
               include the rationale for our claim decision, with specific references t0 pertinent
               provisions of the Plan on which our decision was based. If an extension is needed, you will
               be provided a notice within 45 days after receipt of your written appeal. This notice will
               state the reason for the extension, any additional information needed, and the date by
               which a determination              is   expected.

                If   you have any questions regarding                  this   notification,   you may contact our office at
                1(800)356-9601          ,
                                            extension 241 6.

                Sincerely,




                Lisa L.   Haselow
                Senior Claims Specialist




P.O. Box 2865. Clinton, IA 52733-2865
                                                                                                   Strength' ViSion' StabilitY‘
        USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 42 of 45

       Madison National
6                    Insurance                     Company
       Life
                                                                                                                    wwwmadisonlifacom
       A Member                   of The         IHC Group

              January 25, 2019



               Paul Grossman
               2418 Farmington Place
               Lafayette, IN 47905




               RE:         Long Term Disability (LTD)
                           Claim # 37673
                           Policy # 1274
                           Employer: Tippecanoe County Government

               Dear Mr. Grossman:

               We  are writing to inform you that additional disability benefits under the above-mentioned
               policy are being denied because the most recent medical information received does
                                                                                                       not
               support that you  meet the definition of total disability. Your policy, in part, reads:

                     “VIII.      DEFINITION       OF DISABILITY
                       A.       Disability and Disabled means that during the Elimination Period and your
                                Own   Occupation Period [24 months], you are, as a result of Physical Disease,
                                Injury, Mental Disorder, Substance Abuse or Pregnancy, unable to perform
                                one or more of the Material Duties of your Own Occupation, and, due to such
                                inability, your Work Earnings are less than 80% of your Indexed Predisability
                                Earnings, and you are incapable of earning 80% or more of your Indexed
                                Predisability Earnings.
                                Your Work Earnings may be Deductible Income...
                          B.    After your Own Occupation Period ends [beyond 24 months], Disability and
                                Disabled mean you are, as a result of Physical Disease, Injury, Mental
                                Disorder, Substance Abuse or Pregnancy, unable to perform one or more of
                                the Material Duties of ANY Occupation, and, due to such inability, your Work
                                Earnings are less than 80% of your Indexed Predisability Earnings, and you
                                are incapable of earning 80% or more of your Indexed Predisability
                                             ”
                                Earnings.


               A copy          of the entire Definition of Disability    is   enclosed for review.

               The information used               in   making the claim decision includes, but   is   not limited   to:

                     1.        Employee’s Statement completed by you on December 27, 2016;
                     2.        Employer’s Statement completed by Shirley Mennen on January 20, 2017;
                     3.        Attending Physician’s Statements completed by Jeffrey Crecelius, MD, and Darren
                               Reed, DO ranging from December 22, 2016 to July 31, 2018;
                     4.        Medical records from your treating providers ranging from April 2016 through
                               October 201 8;



                                                                                                 Strength° ViSion' Stablllty'
9.0. Box 2365. Clinton, IA 52733-2965
        USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 43 of 45




                         (...continued    from previous      page...)


                    5.   Activities of Daily Living     & Computer       Skills   questionnaires completed by you on   May
                         2,   2017 and July 23, 2018;
                    6.   An Independent Occupational Medicine File Review conducted by Mahdy Flores, DO
                         on behalf of Exam Coordinators Network (ECN);
                    7.   An Independent Psychiatric File Review conducted by Brandon Erdos, MD on behalf
                         of R3 Continuum; and
                    8.   A Transferable Skills Analysis completed by David Morgan, MD, CRC, LCPC on behalf
                         of Paradigm.


               Based on the information          in   your   file,   you began working reduced hours which qualified
               you for Residual Disability as of September 13, 201 6. Your claim for Long Term Disability
               benefits was approved based on the medical documentation received at that time and
               after 90 absence days, your LTD benefit began on January 25, 2017.


               Throughout your claim, we have been obtaining updated medical records to ensure that we
               have up-to-date information regarding your condition and treatment. The latest update
               indicates that you continued to have complaints including chronic pain, insomnia,
               IBS/gastrointestinal issues, peripheral neuropathy, and anxiety.   After reviewing medical
               records from all your providers, we were unable to clearly       discern  what restrictions
               resulted from your multiple conditions.


               Therefore, after obtaining and reviewing medical records from your treating providers, we
               enlisted Exam Coordinators Network (ECN) to arrange a review of your file, as well as a
               phone conference with Dr. Reed, to ensure we had the most comprehensive understanding
               of your overall condition and of medical records received.         Mahdy Flores, DO (Board
               Certified in Occupational   Medicine)  reviewed  the  entire record.   He also attempted a
               phone conference    with Dr.  Reed  on  November  30,  December   3 and   4, 2018.   However,
               after leaving three  messages,  a call back was not  received.  Once  all  of this information
               was compiled, a report was drafted, and copy of the report is enclosed for you to review.
               Dr. Flores states that, based his review, the clinical evidence available supports the
               following        permanent physical    restrictions:

                          Sit 8 hours per day
                          Stand 1.5 hours per day, up to 45 minutes at a time
                          Walk 1 hour per day, up to 3O minutes at a time
                          Lift and/or carry up to 10 lbs. occasionally
                          Push and/or pull up to 1O lbs. occasionally
                           No climbing    stairs, stooping,    or crawling
                           Kneel frequently
                           Crouch occasionally
                           Sit constantly
                           Never reach below desk-level or above shoulder-level
                           No use of lower extremities for foot controls
                           Fine manipulation frequently
                           Simple and firm grasping constantly
                           No   dn'ving

                                                                                                Strength‘ ViSion' StabilitY‘
P.O. Box 2865. Clinton, IA 52733-2865
          USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 44 of 45




                                  (...continued   from previous   page...)


                    Since your medical documentation also indicated that you also have mental health
                    diagnoses, we wanted to ensure that any restrictions resulting from mental health
                    conditions were also taken in to account when making this claim decision. As such, your
                    file was then referred to R3 Continuum for a mental health file review. Brandon Erdos, MD
                    (Board Certified Psychiatrist) reviewed your records and attempted to speak with your
                    provider, Kelly Dardeen PhD — she responded to his inquiry via a detailed email. Susan
                    Orenstein, PhD also conducted a phone interview with you to best understand your
                    condition. After completing these reviews, Dr. Erdos provided a report of his finds, a copy
                    of which is included in this mailing. Dr. Erdos opines that based on the overall review of
                    available information, you are not globally impaired or limited by your diagnoses of anxiety
                    or depression, so no additional restrictions exist.


                    Therefore,          we must   assess your ability to perform any gainful occupation based upon the
                    physical restrictions ascribed in the occupational medicine file review.      We enlisted
                    Paradigm Corporation to complete a transferable skills analysis to measure your education,
                    prior work experience and skills against the physical restrictions noted above. They were
                    able to identify a number of other occupations you can perform that are gainful and stay
                    within the restrictions noted.

                    As such, it is our position that, based on the information contained in your file, you are
                    capable of performing the material duties of your any occupation. Therefore, you no
                    longer meet the policy’s definition of Total Disability as of January 25, 2019. Benefits
                    have already been paid to this date. Further benefits are denied. Your claim is now
                    closed.


                    If you do not agree with this decision you may appeal this claim determination.       Your
                    appeal must be made in writing within 120 days of the date you receive this letter and can
                    be made by you or your authorized representative. In order to give your appeal proper
                    consideration, please include your name, Social Security Number, the plan/policy number,
                    and the specific reasons for your appeal and/or disagreement with our decision.

                    You may include any new or additional medical evidence or other documentation to
                    support your appeal. (Evidence or documentation should include copies of specific type of
                    therapy treatment notes, records of hospitalizations not already                  received,   office
                    treatment notes, operative reports, diagnostic test results or findings.)

                    ln   addition, you        may submit
                                                  written comments, documents, records and other information
                    relating to your claim.   As part of your appeal, you may also, upon request and free of
                    charge, access and receive copies of all documents, records and other information that are
                    relevant to the claim for benefits.


                    The submission of the following information may have a bearing            in   the outcome of your
                    appeak
                          1)      A  written statement indicating your intent to appeal       as well as your
                                  reason(s) for disagreeing with our claim determination;




P.o.   Box 2865,   Clinton, IA   52733—2965                                                Strength- ViSiOIl- Stability.
        USDC IN/ND case 4:20-cv-00040-TLS-JEM document 4 filed 04/29/20 page 45 of 45




                          (...continued        from previous   page...)


                    2)    A  narrative from your doctor(s) rebutting the findings of the enclosed
                          report(s) and elaborating on the nature of ongoing restrictions and
                          limitations which preclude you from work.      This should include the
                          documentation of the symptoms and conditions that are causing your
                          restrictions and limitations, as well as the specific duties of you are unable
                          to perform;
                    3)    Copies of any additional office and treatment notes from your medical
                          providers that are not already on file, to support through objective medical
                          evidence your inability to perform any occupation beyond the date of this
                          letter;   and
                    4)    Any other documentation that you believe would be pertinent in the
                          reconsideration of your claim for long term disability benefits.


               Please be advised that these suggestions are made only as a guideline and should not be
               considered all-inclusive.     Submission of the above-noted items does not guarantee a
               reversal of the initial claim determination.


               You      be advised of our decision in writing within 45 days after receipt of your written
                      will
               appeal unless matters beyond the control of the Plan require an extension. Our letter will
               include the rationale for our claim decision, with specific references to pertinent
               provisions of the Plan on which our decision was based. If an extension
                                                                                       1's
                                                                                           needed, you will
               be provided a notice within 45 days after receipt of your written appeal. This notice will
               state the reason for the extension, any additional information needed, and the date by
               which a determination is expected.

               If   you have any questions regarding                this notification,   you may contact our office at
               1(800)356-9601           ,
                                            extension 2416.


               Sincerely,



            wanna!
                Lisa L.   Haselow
                Senior Claims Specialist




                                                                                              Strength» ViSiOIl- Stability.
P.o. Box 2865, Clinton, IA 52733.2365
